 

 

OPERATING AGREEMENT

OF

IN RETAIL FUND, L.L.C.

 

 

 

 

 

 

 

 

 

 

 


TABLE OF CONTENTS

 

                                                                                                                                                 
PAGE

Formation of Company. 2

Statutory Authority. 2

Filings. 2

Name. 2

Purpose of the Company. 2

Offices, Records, Agents and Term of the Company. 3

Principal Office of the Company. 3

Records to be Maintained. 3

Registered Office and Registered Agent3

Term of the Company. 4

Termination. 4

Capital Contributions. 4

Initial Capital Contributions. 4

Additional Capital Contributions. 6

Failure to Contribute Capital9

Properties to be Contributed and Acquired; Operation of the Company. 13

Initial Properties to be Contributed. 13

Additional Properties to be Acquired. 14

Inland Option to Acquire Additional Properties. 17

Senior Financing for the Properties. 18

Operation in Accordance with REIT Requirements. 19

Environmental Matters. 19

Gateway Lease. 21

Payments Not Treated as Capital Contributions. 22

Accounting and Distributions. 22

Books of Account22

Intentionally Omitted. 23

Percentage Interests. 23

Distributions of Cash Flow.. 24

Allocation of Income and Losses. 29

Guarantees. 29

Rights, Duties, Liabilities and Restrictions of the Manager30

Manager30

Authority of Manager31

Annual Plan. 32

Bank Accounts. 35

Compensation of Manager36

Expenditures by Manager36

Liability of Manager36

Indemnity. 36

Tax Matters Member39

Membership. 40

Rights and Obligations of the Members. 40

Approval of Members. 40

Executive Committee.40

Liability. 42

Expenses of Members. 43

Admission of Additional Members; Assignment Provisions. 43

Additional Members and Membership Interests. 43

General Provisions. 43

Transfers by the Manager Prohibited. 47

Transfers by Members. 47

Option to Sell Interests or Properties. 47

Option to Buy Interests or Properties. 49

Early Exercise of Sale Procedures. 51

Inland Stock as Consideration. 53

Procedure Upon Winding-Up. 54

Priority of Purchase Rights. 55

Procedures for Closing of Purchase and Sale Transactions. 55

Offset60

In-Kind Distribution Election.60

Resignations, Withdrawals, and Priorities. 61

Resignations and Withdrawals. 61

Priorities. 61

Interest on Capital Contributions. 61

Winding Up. 61

Liquidation Procedures. 61

Liquidating Trustee. 62

Distribution on Winding Up. 62

Liquidating Trust62

Distributions In Kind. 62

Partition. 62

Conflicts and Covenants. 63

Manager Time Commitment63

Related Business Partners. 63

Competitive Undertakings. 63

Exclusivity Covenant of NYSTRS. 63

Exclusivity Covenant of Inland. 64

Confidentiality Covenant66

Remedies. 67

Activities of Inland. 68

Counsel; Amendments. 69

Counsel to the Company. 69

Amendments. 69

Representations and Warranties. 69

Representations of Inland. 69

Representations of NYSTRS. 69

Securities Representations. 70

General Provisions. 72

Notices. 72

Successors. 73

Governing Law.. 73

Personal Jurisdiction. 73

Counterparts. 74

Pronouns and Headings. 74

Members Not Agents. 74

No Third Party Beneficiaries. 74

Entire Understanding. 74

Severability. 74

Further Assurances. 74

Set-Off Rights. 74

Affiliate. 75

Prevailing Party. 75

Press Releases. 75

Offset Right75

 

DEFINED TERMS INDEX

 

EXHIBITS

 

[INTENTIONALLY OMITTED]


THE INTERESTS EVIDENCED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR ANY STATE, BUT HAVE BEEN ISSUED PURSUANT
TO EXEMPTIONS UNDER THE FEDERAL SECURITIES ACT OF 1933, AS AMENDED (THE “SEC
ACT”), AND APPLICABLE STATE SECURITIES LAWS.  THE SALE, TRANSFER, PLEDGE,
HYPOTHECATION OR OTHER DISPOSITION OF ANY OF SAID INTERESTS IS RESTRICTED AND
MAY NOT BE ACCOMPLISHED EXCEPT IN ACCORDANCE WITH THIS AGREEMENT AND AN
APPLICABLE REGISTRATION STATEMENT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
MANAGER THAT REGISTRATION IS UNNECESSARY OR AN EXEMPTION FROM REGISTRATION UNDER
THE SEC ACT AND APPLICABLE STATE SECURITIES LAWS.

OPERATING AGREEMENT

OF

IN RETAIL FUND, L.L.C.

THIS OPERATING AGREEMENT (this “Agreement”) is made and entered into this 8th
day of October, 2004, among the following persons (individually referred to
herein as a “Member” and collectively referred to herein as “Members”):

INLAND REAL ESTATE CORPORATION, a Maryland corporation (“Inland”)

and

THE NEW YORK STATE TEACHERS’ RETIREMENT SYSTEM (“NYSTRS”),

a Public Retirement System established under Article 11 of the New York State
Education Law, by and through its designated advisor,

 

MORGAN STANLEY REAL ESTATE ADVISOR, INC. (“Morgan Stanley”)

and the following person (individually referred to herein as the “Manager”):

IN RETAIL MANAGER, L.L.C., an Illinois limited liability company

The term “person” means any individual, sole proprietorship, partnership,
limited liability company, corporation, trust or other entity.

W I T N E S S E T H:

WHEREAS, Inland and NYSTRS desire to provide for the operation, management and
governance of a limited liability company known as IN Retail Fund, L.L.C. (the
“Company”), which has previously been formed pursuant to the Limited Liability
Company Act (as amended from time to time, the “Act”) of the State of Delaware
(the “State”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
and other good and valuable consideration, the receipt, adequacy and sufficiency
of which are hereby acknowledged by the parties, the parties agree as follows:


Formation of Company

Statutory Authority.  The parties hereby agree to operate the Company under and
pursuant to the provisions of the Act.  Except as otherwise expressly provided
in this Agreement, the rights and obligations of the Company, its Members and
the Manager shall be governed by the Act.

Filings.  The Company has been formed pursuant to a Certificate of Formation,
filed in the Office of the Secretary of State of Delaware on July 19, 2004 (as
amended from time to time, the “Certificate”) and the Manager shall make or
cause to be made such other filings and recordings and shall do or cause to be
done such other acts and things conforming thereto as shall constitute
compliance with all requirements for the formation and continuation of a limited
liability company under the Act and, if required by applicable law, the
qualification of the Company to transact business in such other states in which
the Company elects to do business. 


Name

The name of the Company shall be “IN Retail Fund, L.L.C.”  All of the affairs of
the Company shall be conducted under the Company name.  Any change of the
Company’s name shall require the approval of both Members.  On behalf of the
Company, the Manager shall execute and file with the proper offices any and all
certificates required by the fictitious name or assumed name statutes of the
states in which the Company elects to do business. 


Purpose of the Company

The purpose of the Company is to acquire, own, operate, lease, manage, maintain,
improve, finance, refinance, sell, exchange or otherwise deal with and dispose
of retail properties at locations in or around the Metropolitan Statistical
Areas (as defined by the U.S. Census Bureau) of Chicago, Illinois,
Minneapolis/St. Paul, Minnesota, and Milwaukee, Wisconsin, as depicted on
EXHIBIT 3-A attached hereto and made a part hereof (collectively, the
“Investment Area”), and all improvements, additions, replacements, easements and
any and all other rights appurtenant thereto, and all personal property that
might be used or useful used in connection therewith (individually, a
“Property”, and collectively, the “Properties”), and undertake such other
activities necessary or incidental thereto as may be authorized pursuant to this
Agreement.  Unless otherwise agreed by both Members, the Company shall cause
title to each Property to be held by a separate single-member limited liability
company (each, a “Subsidiary”), which shall be wholly owned by the Company, and
of which the Company shall be the sole manager (except to the extent that the
holder of any indebtedness of any Subsidiary may require that said Subsidiary
also have an independent manager for the purpose of providing the lender with
bankruptcy protection).

As further provided in Article 6, below, the Company may acquire Property only
in accordance with the Investment Guidelines attached hereto as EXHIBIT 3-B and
made a part hereof (such Investment Guidelines, as they may be amended from time
to time by the unanimous written approval of the Executive Committee (as defined
herein) are hereinafter called the “Investment Guidelines”).


Offices, Records, Agents and Term of the Company

Principal Office of the Company.  The principal office of the Company shall be
located at such place within the United States of America (other than Alaska or
Hawaii) as the Manager may from time to time designate.  The Company may have
secondary offices at such other place or places as the Manager may from time to
time designate, subject to the approval of the Members.  Initially, the
principal office of the Company will be located c/o Inland Real Estate
Corporation, 2901 Butterfield Road, Oak Brook, IL  60523.

Records to be Maintained.  At all times during the continuance of the Company,
the Manager shall cause the Company to keep at the Company’s principal office
such records and information as the Company may be required to maintain in
accordance with the Act, which shall be subject to inspection and/or copying at
the request of any Member or its legal representative (with all such copies to
be made at the Company’s expense) during ordinary business hours, including,
without limitation, the following: 

Member List.  A list of the full name and last known address of each Member,
setting forth the amount of cash each Member has contributed or has agreed to
contribute in the future, a description and statement of the agreed value of the
other property or services each Member has contributed or has agreed to
contribute in the future and the date on which each became a Member.

Certificate of Formation.  A copy of the Certificate of Formation, as amended or
restated, together with executed copies of any powers of attorney under which
any article, application or certificate has been executed.

Tax Returns.  Copies of the Company’s Federal, state and local income tax
returns and reports, if any, for the three most recent years.

Records.  Copies of this Agreement and any amendments hereto, and of any
financial statements of the Company for the three most recent years.

Other Information.  Such other information and records as are specified in the
Act.

Registered Office and Registered Agent.  The Company’s registered agent for
service of process required to be maintained pursuant to the Act shall be
Corporation Service Company, and the address of the Company’s registered agent
in the State of Delaware shall be 2711 Centerville Road, Suite 400, Wilmington,
Delaware  19808.  Such agent and such office may be changed from time to time by
the Executive Committee.  The Executive Committee shall select and designate a
registered office and registered agent for the Company in each other state in
which the Company is required to maintain or appoint one.

Term of the Company.  The term of the Company commenced upon the filing of the
Certificate of Formation of the Company with the Office of the Secretary of
State and shall continue in perpetuity, unless sooner terminated in accordance
with Section 4.5, below. 

Termination.  The Company shall terminate prior to the time set forth in
Section 4.4, above in the following circumstances:

Sale of Assets.  Upon the sale or other disposition of all or substantially all
of the Company’s non-cash assets; provided, however, that this Agreement
generally and Article 12 in particular shall govern the conduct of the parties
during the winding up of the Company; provided, however, that in the event that
such sale or other disposition involves (i) the receipt of a deferred payment
obligation, whether or not secured, or (ii) the receipt of payment in whole or
in part in kind, then at the Members’ election the term of the Company shall not
end, and it shall continue, subject  to the other provisions hereof, until the
earlier of the time that (a) the deferred payment obligation shall have been
paid in full, or (b) the in kind considerations received by the Company shall
have been sold or otherwise converted to cash.

Dissolution by Members.  If all of the Members shall execute an instrument so
stating; provided, however, that this Agreement generally and Article 12 in
particular shall govern the conduct of the parties during the winding up of the
Company.

Term of the Venture.  Upon the date which is seven years after the date of this
Agreement (the “Termination Date”); provided, however, that this Agreement
generally and Section 10.9 and Article 12 in particular shall govern the conduct
of the parties during the winding up of the Company.  Notwithstanding anything
contained in this Section to the contrary, the Termination Date may be extended
for two additional one-year periods upon written agreement of the Members.


Capital Contributions

Initial Capital Contributions. 

Initial Contributions. Pursuant and subject to the terms and conditions of the
Contribution Agreement attached hereto as EXHIBIT 6‑B, Inland shall contribute
the Initial Properties (as defined in Article 6, below) to the Company.  It is
understood that the Initial Properties may not be, but could be, contributed
simultaneously and may be contributed in stages.  At such time as each Initial
Property is contributed to the Company, NYSTRS shall contribute to the Company
50% of the Agreed Net Value (as defined in Section 6.1(a)) of said Initial
Property (collectively, all capital contributions made pursuant to this
Section 5.1(a) are referred to in this Agreement as “Initial Capital
Contributions,” even though said capital contributions may not be made
simultaneously). 

  Credits to Capital Accounts.  NYSTRS’ Capital Account shall be credited with
the amount of its Initial Capital Contributions, as and when made. Inland’s
Capital Account shall be credited with the Agreed Net Value of the Initial
Properties as they are contributed to the Company.  Inland intends that Inland’s
contribution of the Initial Properties shall be treated as a tax-free
contribution under Internal Revenue Code Section 721(a).

Contribution Subject to Existing Indebtedness.  The Initial Properties shall be
acquired by the Company subject to the entire indebtedness secured by the
Initial Properties.

NIC Funds.  The Manager shall cause NYSTRS’ Initial Capital Contributions, as
and when contributed to the Company (collectively, the “NIC Funds”), to be
invested in interest bearing investments pending the acquisition of Additional
Properties.  The Manager shall have sole discretion to determine the nature of
such interest bearing investments.  For book and tax purposes, interest earnings
on NIC Funds shall be allocable 95% to Inland and 5% to NYSTRS, and all interest
earnings on NIC Funds attributable to Inland shall be considered additional NIC
Funds and all interest earnings on NIC Funds attributable to NYSTRS shall not be
considered additional NIC Funds.  The Manager shall apply the NIC Funds in
accordance with Section 5.2(h)(v). If NYSTRS’ Initial Capital Contributions are
made in stages pursuant to Section 5.1(a) above, then the balance of NIC Funds
shall be increased from time to time by the amount of each NYSTRS Initial
Capital Contribution. The balance of NIC Funds shall be reduced from time to
time by (i) amounts distributed to Inland under Section 7.4(c)(i), (ii) the
Section 5.2 Amount paid from NIC Funds pursuant to Section 5.2(h)(v), and (iii)
any distributions of NIC Funds pursuant to Section 10.13. The Manager shall also
have the right to distribute NIC Funds to Inland (the balance of NIC Funds being
reduced by the amount of any such distribution), provided that NIC Funds may not
be distributed to Inland if at such time, said NIC Funds are required to be
applied to the Section 5.2 Amount of the Company pursuant to Section 5.2(h)(v). 
All interest earnings on NIC Funds shall be distributed to Inland and NYSTRS as
set forth herein from time to time as the Manager determines.  It is expressly
understood that the amount of any Additional Capital Contribution made in
connection with any Additional Property shall in no circumstances constitute NIC
Funds, even if (i) said Additional Capital Contribution is made prior to the
contribution of all of the Initial Properties, and (ii) one or more of the
Initial Properties are never contributed to the Company.

 

Additional Capital Contributions. 

No Additional Assessments.  Except as set forth below or as required by the Act,
no Member shall be assessed for, or shall have the right to make, additional
capital contributions (the following “Additional Capital Contributions,”
together with the Initial Capital Contributions, are referred to herein
collectively as the “Capital Contributions”).

Capital Calls. If at any time the anticipated Receipts of the Company during the
subsequent 90-day period and the available funds of the Company at such time
(including any Reserves, but only for the purpose for which the applicable
Reserve is maintained and including loan proceeds, but only to the extent said
borrowing has been approved by the Executive Committee, but excluding NIC Funds)
are less than the Expenses of the Company (other than Acquisition Expenses)
anticipated to be incurred during said 90-day period pursuant to the
then-current Annual Plan, then (unless the Annual Plan is revised to eliminate
said shortfall) the Manager shall cause the Company to make a Capital Call (as
such term is hereinafter defined), in the amount of the shortfall (the
“Operating Shortfall”). 

Acquisition Expenses. If the Members have approved the Company’s acquisition of
an Additional Property (as such term is defined in Section 6.2(a)) pursuant to
Section 6.2(f), then the Manager shall cause the Company to make a Capital Call
for funds sufficient to enable the Company to pay all costs and expenses of said
acquisition, including the portion of the purchase price not funded with
Additional Property Senior Financing as defined herein (collectively,
“Acquisition Expenses”) in accordance with the Acquisition Budget for said
Property. 

Refinancing Shortfalls. If at any time there is (or is projected to be) a
“Refinancing Shortfall” (as such term is hereinafter defined), the Manager shall
cause the Company to make a Capital Call in the amount of the Refinancing
Shortfall.  As employed herein, the term “Refinancing Shortfall” means the
amount, if any, by which the proceeds of any Financings (net of the costs and
expenses of obtaining said Financings) incurred for the purpose of repaying
Existing Indebtedness (as defined in Section 6.4(a)) upon the maturity of said
Existing Indebtedness, is less than the amount required to pay off said Existing
Indebtedness in full at such time. 

Protective Expenditures. If at any time, after paying all Expenses in accordance
with the then‑current Annual Plan, the Company lacks the funds to make
Protective Expenditures, the Manager shall cause the Company to make a Capital
Call in the amount of said shortfall.  As employed in this Agreement, the term
“Protective Expenditures” means expenditures of the Company or any Subsidiary
(i) for the payment of real estate taxes, insurance premiums and utility charges
on any Property; (ii) necessary to comply with, or to cure any failure of any of
the assets of the Company or any Subsidiary to comply with applicable laws,
ordinances, regulations, orders and other legal requirements; (iii) to the
extent necessary on an emergency basis for the protection or preservation of any
Property, or for the protection of the health and safety of the public or any
employees of any Property; (iv) necessary to comply with, or to cure any default
on the part of the Company or any Subsidiary under any Leases, loan documents,
or other contracts affecting the Company or any Subsidiary, including the
payment of principal, interest and other amounts when due under any loan
documents to which the Company or any Subsidiary is a party or to which any
Property is subject; and (v) to the extent incurred in connection with
litigation (whether as a plaintiff or as a defendant), including, but not
limited to, the payment of any judgments rendered against the Company. 

Capital Call by Member. If the Manager fails to cause the Company to make a
Capital Call when required to do so pursuant to Sections 5.2(b), (c), (d) or (e)
above, and said failure shall continue for ten (10) days or more following
written notice to the Manager from either Member, either Member shall have the
right to cause the Company to make the Capital Call in question.

Definition. As employed herein, the term “Capital Call” means a written notice
from the Company to the Members setting forth the amount of the Additional
Capital Contribution, the subsection or subsections of this Section 5.2 pursuant
to which the Capital Call is being made, the purpose of said Additional Capital
Contribution, each Member’s share of said Additional Capital Contribution
(determined in accordance with Section 5.2(h) below), the date said Capital
Contribution is due (which date shall be not less than ten (10) business days
after the date the Capital Call is made), and wire transfer instructions for the
bank account of the Company in which Capital Contributions shall be deposited. 
As used herein, any of the terms Operating Shortfall, Acquisition Expenses,
Refinancing Shortfall and Protective Expenditures shall also be referred to as a
“Section 5.2 Amount.”

Amounts to be Contributed.  The Members shall make Additional Capital
Contributions by wire transfer of immediately available funds on or before the
due date set forth in the Capital Call, as follows:

First, until the “Catch-up Balance” (as defined in (iii), below) has been
reduced to zero, NYSTRS shall fund 100% of each Additional Capital Contribution,
in an amount not to exceed the then-existing Catch-up Balance.

After the Catch-up Balance has been reduced to zero, 50% of each Additional
Capital Contribution shall be funded by NYSTRS and 50% shall be funded by
Inland.

The “Catch-up Balance” at any given time shall be equal to (x) the sum of all
Inland Capital Contributions, less (y) the sum of all NYSTRS Capital
Contributions, less (z) any NIC Funds distributed to Inland pursuant to Section
5.1(d), less any Net Extraordinary Cash Flow distributed to Inland under Section
7.4(c)(i) to eliminate the Catch-Up Balance prior to the date of the Capital
Call in question, plus (aa) the interest earnings on the NIC Funds which are
allocable to Inland.  For purposes of this Agreement, the “Catch-Up Balance” and
the NIC Funds shall be equal to each other. The Catch-up Balance shall be
further reduced by the amount of any cash distribution to NYSTRS made in
connection with an In-kind Distribution to Inland pursuant to Section 10.13.

When determining the amount of Additional Capital Contributions required to be
made, the NIC Funds shall be treated as funds of the Company that are available
for payment of a Section 5.2 Amount on a pari passu basis with any Additional
Capital Contributions made by NYSTRS pursuant to Section 5.2(h)(i), and the
amount of Capital Contributions requested in the Capital Call shall be reduced
accordingly. However, the amount of NIC Funds to be applied to the payment of a
Section 5.2 Amount for which the Capital Call is made may not exceed 50% of the
Section 5.2 Amount for which the Capital Call is made. See illustrations in
clause (vi), below.

In each case in which NYSTRS makes a Capital Contribution pursuant to clause
(i), above, the Company shall apply NYSTRS’ Capital Contribution and an
equivalent amount of the NIC Funds, if any, towards the Section 5.2 Amount for
which the Capital Call was made (subject to the 50% limitation in clause (iv),
above). See illustrations in clause (vi) and (vii), below, and as set forth on
EXHIBIT 5-A. 

Illustration 1. The Company requires $100 for a Section 5.2 Amount when the
Catch-up Balance is $40 and there are $40 of NIC Funds. The Capital Call will be
for $60 ($100 of the Section 5.2 Amount, less $40 of NIC Funds available,
pursuant to clause (iv), above). $40 will be payable solely by NYSTRS (i.e., up
to the amount of the Catch-up Balance pursuant to clause (i), above). $40 of NIC
Funds will be utilized by the Company for the payment of the Section 5.2 Amount
(pursuant to clause (v), above). $20 will be funded equally by NYSTRS and Inland
(pursuant to clause (ii), above).

Illustration 2. The Company requires $30 for a Section 5.2 Amount when the
Catch-up Balance is $40 and there are $40 of NIC Funds. The Capital Call will be
for $15 ($30 of the Section 5.2 Amount, less $15 of the $40 of NIC Funds (NIC
Funds utilized cannot exceed 50% of the Section 5.2 Amount, pursuant to clause
(iv), above). $15 will be payable solely by NYSTRS (pursuant to clause (i),
above). $15 of NIC Funds will be utilized by the Company for the payment of the
Section 5.2 Amount (pursuant to clause (v), above). The Catch-Up Balance is
reduced to $25 and NIC Funds will be reduced to $25. 

Limits on Deficit Contributions.  Capital Contributions pursuant to
Section 5.2(e) are referred to herein as “Deficit Contributions”.  Without the
consent of both Members, the Company shall not have the authority to make
Capital Calls for Deficit Contributions that exceed, in the aggregate, the
lesser of (i) 5% of the aggregate of the gross purchase price of the Additional
Properties for which such Deficit Contributions are required and the Net Agreed
Value of the Initial Properties for which such Deficit Contributions are
required or (ii) $25,000,000. 

Limit on All Capital Contributions.  In no event shall NYSTRS be obligated to
make Capital Contributions hereunder in excess of $143,500,000, plus any amount
distributed to NYSTRS as Initial Property Senior Financing proceeds pursuant to
Section 7.4(c), nor shall Inland be obligated to make Capital Contributions in
excess of the amount of Capital Contributions made by NYSTRS, except to the
extent that the contribution by Inland of the Initial Properties may cause
Inland’s Capital Contributions to exceed those of NYSTRS until Additional
Capital Contributions are made by NYSTRS pursuant to Section 5.2((h)(i).

Failure to Contribute Capital.

Failure to Contribute.  If a Member (the “Defaulting Member“) fails to make such
Member’s Additional Capital Contribution within the time period prescribed in
Section 5.2(g), and the other Member (the “Non‑Defaulting Member”)  has made its
Additional Capital Contribution in accordance with this Agreement, the
Non-Defaulting Member shall notify the Defaulting Member of said failure and the
Non‑Defaulting Member shall have the right, but not the obligation, to:

(w)       withdraw its Additional Capital Contribution, in which event the
Non‑Defaulting Member (i) shall have no liability for failure to contribute its
Additional Capital Contribution, and (ii) shall have the right to exercise the
provisions of Sections 10.5, 10.6 or 10.7 of this Agreement as a result of the
Defaulting Member’s failure to contribute said Additional Capital Contribution;
or

(x)        designate its Additional Capital Contribution as a Capital
Contribution and, in addition, contribute to the Company, as a Capital
Contribution for its own account (a “Default Contribution“), the amount due from
the Defaulting Member (the “Deficiency Amount“); or

(y)        withdraw its Additional Capital Contribution and advance directly to
the Company both the Defaulting Member’s Additional Contribution Amount and the
Non‑Defaulting Member’s Additional Contribution as a Company Loan (as such term
is hereinafter defined); or

(z)        designate its Additional Capital Contribution as a Capital
Contribution and advance directly to the Company (on behalf of the Defaulting
Member) the Defaulting Member’s Additional Contribution Amount as a Member Loan
(as such term is hereinafter defined).

These provisions shall be applicable each time that a Member shall fail to
contribute capital as required in this Agreement.  The Non‑Defaulting Member
shall elect which of the foregoing remedies it will pursue (and, in the case of
an election to proceed under clause (x), (y) or (z) above, shall advance to the
Company either the Deficiency Amount or the amount of the Company Loan or the
Member Loan, as the case may be) within twenty (20) days after sending the
notice of the Defaulting Member’s failure to contribute its Additional
Contribution Amount.  Upon the election by the Non-Defaulting Member to proceed
under clause (x), (y) or (z) above, the Non-Defaulting Member shall not be
entitled to proceed under Sections 10.5, 10.6 or 10.7.

Effect on Percentage Interests and Capital Accounts.  If the Non‑Defaulting
Member makes a Default Contribution as provided in clause (x) of Section 5.3(a)
then, effective from the date on which the Non‑Defaulting Member makes a Capital
Contribution in an amount equal to the Deficiency Amount, the Percentage
Interest of the Defaulting Member immediately prior thereto shall be reduced
(but not below 0%) by the number of percentage points equivalent to the fraction
(the “Dilution Fraction”) obtained by dividing (i) 100% of the applicable
Deficiency Amount by (ii) the aggregate amount of the Capital Contributions made
by all of the Members (including said Default Contribution), and concomitantly,
the Percentage Interest of the Non‑Defaulting Member shall be increased by the
same number of percentage points. By way of example, suppose that each Member
had previously funded $50 in Capital Contributions, that a Capital Call for $100
in Additional Capital Contributions is made, and that one Member fails to
contribute its share ($50) of said Additional Capital Contributions.  If the
Non‑Defaulting Member elects to make a Default Contribution of $50 under clause
(x) of Section 5.3(a), then the Dilution Fraction would be equal to $50 (100% of
the Default Amount) divided by $200, or 0.25.  Thus, the Percentage Interest of
the Defaulting Member would be reduced by 25 percentage points, to 25%; the
Percentage Interest of the Non‑Defaulting Member would be increased by 25
percentage points, to 75%, and any amounts otherwise distributable to the
Defaulting Member under Section 7.4(d) would be reduced by 50%, with said amount
being distributed instead to the Non‑Defaulting Member. The Incentive
Distribution Percentage (as defined in Section 7.4(d) hereof), shall also be
adjusted as described in Section 7.4(d)(iii).

Company Loan.  If the Non-Defaulting Member shall elect to make a loan to the
Company as provided in clause (y) of Section 5.3(a) above, the Non-Defaulting
Member shall designate such loan as a “Company Loan“.  Company Loans shall bear
interest (“Company Loan Yield“) at the cumulative annual interest rate (the
“Default Rate“) equal to the lesser of (i) 18% per annum and (ii) the maximum
rate of interest permitted by applicable law, compounded monthly on the average
daily outstanding balance of principal, and shall be paid ahead of any
distributions payable to the Members pursuant to Article 7 or Article 12 of this
Agreement.  Interest expense incurred on any Company Loan shall be treated as an
obligation and expense of the Company.  Payments on the Company Loans shall be
made pro rata in proportion to the principal amount of and any accrued interest
on all such Company Loans, and shall be applied first to accrued interest and
then to principal. 

Member Loans.  If the Non‑Defaulting Member funds the Deficiency Amount pursuant
to clause (z) of Section 5.3(a) and designates such amount as a “Member Loan”,
then such amount shall be treated as loaned by the Non‑Defaulting Member to the
Defaulting Member, and in turn, contributed by the Defaulting Member to the
capital of the Company.  If Inland is the Non-Defaulting Member, at its
election, it may direct the Company to cause the Member Loan to be made from the
NIC Funds, which, for purposes of this Section shall be deemed to have been
withdrawn by Inland from the Company and loaned to the Defaulting Member, and
the Company shall treat the amount of the NIC Funds designated as the Member
Loan as having been contributed by the Defaulting Member to the capital of the
Company.  A Member Loan shall bear interest at the Default Rate, compounded
monthly on the average daily outstanding balance of principal.  Until such time
as a Member Loan has been satisfied as a result of the Conversion Election
described below or repaid in full by the Defaulting Member, all distributions
pursuant to this Agreement that would otherwise be paid by the Company to the
Defaulting Member pursuant to Article 7 or Article 12 of this Agreement shall
instead be paid by the Company directly to the Non‑Defaulting Member, and the
Defaulting Member hereby grants the Non‑Defaulting Member a security interest in
the Defaulting Member’s rights to distributions under Article 7 or Article 12 to
secure said obligation.  Such amounts shall for all purposes of this Agreement
be deemed distributed by the Company to the Defaulting Member pursuant to this
Agreement and then paid by the Defaulting Member to the Non‑Defaulting Member
and applied first against accrued but unpaid interest owing with respect to the
Member Loan and then in reduction of the principal balance thereof.  Each Member
Loan, including all accrued interest thereon, shall be due and payable in full
on the first anniversary of the date on which the Non‑Defaulting Member advances
the applicable Deficiency Amount to the Company (the “Due Date“).

Maturity of Member Loans.  Upon the Due Date of a Member Loan, the
Non‑Defaulting Member shall have the right, determinable in its sole discretion,
to:  (i) convert the Member Loan to a Capital Contribution by the Non‑Defaulting
Member as described below (the “Conversion Election“), (ii) enforce the
obligation of the Defaulting Member to pay the outstanding principal balance and
all accrued and unpaid interest under the Member Loan, or (iii) extend the Due
Date of the Member Loan for an additional one‑year period.

Conversion Election.  If the Non‑Defaulting Member wishes to exercise the
Conversion Election, it may do so by delivering written notice thereof to the
Company not later than sixty (60) days following the Due Date of such Member
Loan.  If the Non‑Defaulting Member exercises the Conversion Election, then, for
all purposes of this Agreement, (i) the Member Loan, including all accrued and
unpaid interest thereon, shall be deemed satisfied in full; (ii) the Capital
Contributions deemed made by the Defaulting Member shall be reduced by the sum
of the then outstanding principal balance of and all accrued and unpaid interest
on the Member Loan; (iii) the amount of the outstanding principal balance of and
all accrued and unpaid interest on the Member Loan shall be deemed to constitute
a Capital Contribution by the Non‑Defaulting Member; and (iv) the Percentage
Interests and Capital Accounts of the Members shall be adjusted as provided in
Section 5.3(b) as though, at the time of the Conversion, the Non‑Defaulting
Member had made a Capital Contribution in the amount of the Deficiency Amount
pursuant to clause (x) of Section 5.3(a) based on the Capital Contributions of
the Members after giving effect to the foregoing.

Enforcement of Member Loan. If, after the Due Date, the Non‑Defaulting Member
elects to enforce the obligations of the Defaulting Member under the Member
Loan, the Non‑Defaulting Member shall deliver written notice of such election to
the Defaulting Member within sixty (60) days following the Due Date.  The
obligation of the Defaulting Member to repay the Member Loan and all accrued
interest thereon shall be a personal liability of the Defaulting Member and
shall be enforceable against any assets of the Defaulting Member, including its
Interest in the Company. 

Extension of Due Date. If the Non-Defaulting Member does not elect to either
exercise the Conversion Election or to enforce the Member Loan in the applicable
manner described above, then the Non-Defaulting Member shall be deemed to have
elected to extend the Due Date for a period of one year following such Due
Date.  If the Non-Defaulting Member elects to extend the Due Date of the Member
Loan, then if the Member Loan and all accrued interest thereon are not paid in
full on or before such extended Due Date, then, at such time, the Non-Defaulting
Member shall again have the right to elect the remedies described in
Section 5.3(e).

Acknowledgment and Agreement.  Each Member acknowledges and agrees that the
other Member would not be entering into this Agreement were it not for (i) the
Members agreeing to make the Capital Contributions provided for in this
Article 5, and (ii) the provisions of this Article 5 that describe the
consequences of being a Defaulting Member (the “Remedy Provisions“).  The
Members acknowledge and agree that the Remedy Provisions could result in a
Member reducing its interest in the Company to zero.  Each Member acknowledges
and agrees that in the event a Member fails to make its Capital Contributions
pursuant to this Agreement, the other Member will suffer substantial damages and
the Remedy Provisions are fair, just and equitable in all respects.  Although it
is the intent of the Members that the Remedy Provisions will be fully effective
without the execution of any documents or instruments by the Defaulting Member
in connection therewith, each Member hereby agrees that in the event its
Percentage Interest is reduced pursuant to any Remedy Provision, it shall
execute and deliver such conveyances, agreements, instruments or other documents
which may be reasonably necessary in the judgment of the other Member to confirm
and render fully effective the Remedy Provisions, including, but not limited to,
an assignment of all or a portion of its Percentage Interest and any amendments
to this Agreement and to the Certificate of Formation of the Company.


Properties to be Contributed and Acquired; Operation of the Company

Initial Properties to be Contributed. 

Initial Properties.  The parties have identified certain Properties (the
“Initial Properties”) which will be contributed by Inland to the Company at the
“Agreed Net Value” for each of the Initial Properties as described on
EXHIBIT 6-A.  EXHIBIT 6-B contains the form of “Contribution Agreement” that
shall be entered into with respect to each Initial Property.  The Manager shall
cause the Company to accept the contribution of each of the Initial Properties
as soon as practicable after the execution of this Agreement in accordance with
the terms of the Contribution Agreement; provided, however, that the parties
have agreed that (i) none of the Initial Properties shall be contributed to the
Company until the conditions for contribution, as set forth in the Contribution
Agreement, have been fulfilled (or as applicable, waived by any party having the
right to waive said condition) as to at least 4 of the Initial Properties; (ii)
the Company shall not acquire, or enter into any binding agreement to acquire,
any Additional Property unless and until 4 of the Initial Properties have been
contributed to the Company, unless expressly authorized by NYSTRS in advance, in
writing, in NYSTRS’ sole discretion, and (iii) if no Properties have been
contributed to or acquired by the Company on or before December 31, 2004, then
NYSTRS, at its sole election, shall have the right to cause the Company to be
terminated and dissolved.  Inland acknowledges that NYSTRS, acting alone on
behalf of Company, shall have the right to (i) exercise Company’s rights and
remedies, at law, in equity, or under the Contribution Agreement in the event of
a breach of the Contribution Agreement by Inland, and (ii) waive or modify any
condition precedent to the Company’s (as opposed to Inland’s) obligations under
the Contribution Agreement, including any condition precedent to the
contribution of any Initial Property.

Separate Title Holding Entities.  Title to each of the Initial Properties shall
be acquired by the Company in a separate single purpose limited liability
company of which the Company shall be the sole member and the sole manager;
provided, however, where determined appropriate by the Manager, title may be
acquired in another form of pass-through entity, subject to the consent of the
Members. All income, expense, cash flow and other financial activity of any
Subsidiary shall be consolidated with and shall constitute the financial
activity of the Company.  All cash flow distributions from any Subsidiary to the
Company shall be characterized as Net Ordinary Cash Flow or Net Extraordinary
Cash Flow of the Company in accordance with the terms of this Agreement and
shall be retain such characterization for all purposes hereunder, including, but
not limited to, distributions to Members.

Additional Properties to be Acquired. 

Acquisition of Additional Properties.  For the two-year period from and after
the date of this Agreement (the “Acquisition Period”), the Company shall seek to
acquire additional properties from third parties which are not Affiliates (as
defined in Section 16.13) of Inland or NYSTRS (individually, an “Additional
Property”, and collectively, the “Additional Properties”) that meet the
Investment Guidelines; provided, however, that the Acquisition Period may be
extended for one additional one-year period by written agreement of the
Members.  At the end of the Acquisition Period, the Company shall cease to
acquire Additional Properties; provided, however, that it shall complete any
transactions to acquire Additional Properties for which it has become
contractually bound during the Acquisition Period.

Evaluation Materials.  The Manager will use commercially reasonable efforts to
identify Additional Properties that meet the Investment Guidelines.  Should the
Manager negotiate a reasonably detailed non-binding letter of intent on behalf
of the Company to purchase an Additional Property that meets the Investment
Guidelines, the Manager will submit to the Executive Committee, a package of
information, including, but not limited to: a description of the Additional
Property, a rent roll, financial projections, market data (including rental and
sales comparables); photographs; site plans; known environmental and physical
issues, competitive submarket survey, financing plan; due diligence budget, the
amount of the Additional Capital Contributions (as defined herein) which will be
required to be made by the Members in connection with the acquisition of the
Additional Property, and such other information as the Manager determines to be
necessary (or as either Member may reasonably request) in connection with the
evaluation of the Additional Property (collectively, the “Evaluation Materials”)
in order to permit the Executive Committee to evaluate the proposed
acquisition.  Any such letter of intent shall expressly state that the parties
shall not be bound until a mutually satisfactory purchase contract has been
entered into between the Company and the seller of the Additional Property.

Approval by the Executive Committee.  Within 7 business days from the Executive
Committee’s receipt of the Evaluation Materials (the “Committee Approval
Period”), the Executive Committee shall advise the Manager in writing of its
preliminary approval or disapproval of the acquisition of the Additional
Property based upon the Evaluation Materials.  In the event that the Executive
Committee fails to provide its approval or disapproval of an Additional Property
within the Committee Approval Period, such transaction shall be deemed to have
been disapproved; provided, however, if consented to by the Manager, the
Executive Committee may subsequently issue its approval to the Manager after the
Committee Approval Period as described below has expired.

Approval by NYSTRS and Inland. Upon issuance by the Executive Committee of its
preliminary approval, NYSTRS and Inland shall each have the periods thereafter
designed in such letters, agreements or other documents by and between the
Company and the owner of the Additional Property to advise the Manager in
writing of their approval or disapproval of the acquisition of the Additional
Property (the “Preliminary Member Approval Period”).  During the Preliminary
Member Approval Period, the Company shall engage consultants and professionals,
as appropriate, from lists of consultants and professionals approved by the
Executive Committee, to perform legal, business and physical due diligence, and
said consultants and professionals shall permit the Members to rely on their
reports.  The Manager shall advise the Executive Committee if the Manager
obtains any information regarding the Additional Property in the course of the
due diligence review which the Manager determines in the exercise of its
reasonable judgment is material to the decision by the Members to approve the
acquisition of the Additional Property.  Upon receipt by the Manager of NYSTRS’
and Inland’s Preliminary Member Approval, the Manager shall proceed to take such
actions as shall be necessary to complete the acquisition of the Additional
Property on behalf of the Company in accordance with the terms and conditions
set forth in the Evaluation Materials; subject, however, to the final approval
by the Members as described in this Section.  

Disapproval by NYSTRS; Resubmission of Evaluation Materials.  In the event that
NYSTRS advises the Manager in writing that it disapproves of the acquisition of
the Additional Property, or if NYSTRS fails to give its preliminary approval or
disapproval within the Preliminary Member Approval Period, unless extended by
mutual written agreement of the Members, the Additional Property shall be deemed
rejected by NYSTRS, the Company shall not acquire the Additional Property, and
thereafter, Inland or any affiliate or subsidiary thereof shall be free to
acquire the Additional Property materially in accordance with the terms and
conditions set forth in the Evaluation Materials.  In the event that any of the
terms of the transaction set forth in the Evaluation Materials shall be
materially revised or amended after the rejection by NYSTRS, the Manager shall
submit the revised or amended Evaluation Materials to NYSTRS and Inland, in
which event the Preliminary Member Approval Period shall be reinstated and the
procedures for notice of approval or rejection described herein shall once again
be complied with by the parties.

Final Approval by the Members. Final approval of the acquisition of any
Additional Property by the Company shall be subject to the satisfaction of each
of the following express conditions (any of which may be waived by the Members)
set forth below.  Final approval or disapproval shall be given by the earlier of
(i) no later than 7 business days after the Manager’s request for approval; or
(ii) the time by which such approval must be given in accordance with the terms
and conditions set forth in any agreements or other documents entered into by
the Company and the owner of any Additional Property. The Manager’s request for
approval should be accompanied by a recommendation from Manager that the
acquisition be approved. The failure of the Members to provide their final
approval within the time period described above shall be deemed to be a
disapproval of the acquisition, unless otherwise agreed to by the Members and
the Manager.  The express conditions to which final approval is subject are as
follows:

Property level due diligence in accordance with the standard criteria and
procedures of NYSTRS and Inland, including, without limitation, reviews of
title, survey, entitlements and other matters of legal compliance,
environmental, physical, litigation and other items customary to such a
transaction;

Satisfactory review of financial statements, leases, rent rolls, existing
financing documents and other information requested by either Member;

Consents of sellers, partners, lenders, tenants and other persons whose consent
is determined by either Member to be reasonably necessary to consummate the
acquisition of the Additional Property;

Negotiation and approval of all transactional and subsidiary investment entity
documents determined by either Member to be reasonably necessary to consummate
the acquisition of the Additional Property;

Receipt by the Company of adequate insurance for the Additional Property to the
satisfaction of the Members;

As to Inland only, approval of the Board of Directors of Inland; and

As to NYSTRS only, approval by authorized officers of NYSTRS.

Title to Additional Properties.  Title to each of the Additional Properties
shall be acquired by the Company in a separate single purpose limited liability
company of which the Company shall be the sole member and the sole manager
(except to the extent that the holder of any Financings (as defined herein) may
require that said subsidiary also have an independent manager for the purpose of
providing the lender with bankruptcy protection); provided, however, where
determined appropriate by the Manager, title may be acquired in another form of
pass-through entity, subject to the consent of the Members.  All income,
expense, cash flow and other financial activity of any Subsidiary shall be
consolidated with and shall constitute the financial activity of the Company. 
All cash flow distributions from any Subsidiary to the Company shall be
characterized as Net Ordinary Cash Flow or Net Extraordinary Cash Flow of the
Company in accordance with the terms of this Agreement and shall be retain such
characterization for all purposes hereunder, including, but not limited to,
distributions to Members.

Transaction Costs.  If the Executive Committee provides its preliminary approval
pursuant to Section 6.2(c), the Company shall pay all of the ordinary and
customary out-of-pocket costs associated with the review and acquisition of any
Additional Property, including, but not limited to, due diligence, engineering
and environmental inspections and reports, and outside legal counsel retained by
the Company.  If the acquisition of an Additional Property is rejected by NYSTRS
or Inland, or if such approval is given, but the Additional Property is not
thereafter acquired by the Company, Inland shall reimburse the Company for such
out-of-pocket costs if the Additional Property is thereafter purchased by an
Inland-related REIT or other investor that is an Affiliate of Inland. 

Agents and Financial Advisors. Each of the Members hereby represents and
warrants and acknowledges and agrees that there are no agents, brokers or
financial advisors involved in connection with the formation of the Company,
other than Silver Portal Capital, LLC, whose fee will be paid by Inland.

Inland Option to Acquire Additional Properties.  Notwithstanding anything to the
contrary contained herein, Inland may acquire an Additional Property that meets
the Investment Guidelines, if Inland, in its reasonable judgment, determines
that the opportunity to acquire the Additional Property will be lost to the
Company unless Inland proceeds to consummate the acquisition.  Inland shall
acquire such Additional Property in a single member limited liability company
that is solely owned by Inland.  Within 7 days of such acquisition, Inland shall
advise NYSTRS’ in writing that the Additional Property has been acquired, and
the parties shall comply with the provisions of Section 6.2 of this Agreement,
to the extent appropriate, to obtain the approval or disapproval of the NYSTRS
Executive Committee Members and NYSTRS; provided, however, that upon receipt of
the Evaluation Materials, the NYSTRS Executive Committee Members shall have no
less than 7 business days to provide their preliminary approval or disapproval
of the Additional Property and after issuance of the preliminary approval by the
NYSTRS Executive Committee Members, NYSTRS shall have no less than 30 business
days to provide its final approval.  In the event that the NYSTRS gives its
final approval for the acquisition by the Company of the Additional Property,
Inland shall cause the Additional Property (or Inland’s interest in the single
member limited liability company holding title to the Additional Property) to be
conveyed to the Company, and the Company shall acquire the Additional Property
from Inland at Inland’s acquisition costs, including, but not limited to, the
net amount of the purchase price paid by Inland for the Additional Property and
all other expenses incurred by Inland in connection with the acquisition,
exclusive of any pass-through expenses and without additional mark-up.  The
Company shall pay all costs and expenses, including any transfer fees,
associated with the conveyance of the Additional Property to the Company, and
any other fees to which Inland or any of its Affiliates would have been entitled
to hereunder if the Additional Property had been originally been acquired by the
Company.  All receipts derived by Inland with respect to the Additional Property
during the period while Inland owns title to the Additional Property shall inure
to the benefit of the Company and all expenses associated with the Additional
Property during such period shall be assumed by the Company, and all prorations
and adjustments related thereto shall be calculated on the same basis as was
agreed to by Inland and the third party seller for purposes of acquiring the
Additional Property.

Senior Financing for the Properties. 

Initial Property Senior Financing.  Simultaneously or as soon thereafter as is
practical following the acquisition of the Initial Properties, and provided that
the Executive Committee determines that it is economic and expeditious to do so,
the Company shall seek non-recourse debt financing (the “Initial Property Senior
Financing”) from a third party institutional lender or lenders on three of the
Initial Properties (Cobbler Crossing, Chatham Ridge and Woodfield Commons).  In
connection with the Initial Property Senior Financing the Company shall endeavor
to bring the ratio of existing senior debt on the Initial Properties to 50% of
the Gross Agreed Value identified on EXHIBIT 6-A.  Where necessary or
appropriate, the Company shall assume any Existing Indebtedness on the Initial
Properties, in each case, as set forth in the Contribution Agreement related
thereto.  The outstanding indebtedness on the Initial Properties as of
December 31, 2003 is described in EXHIBIT 6-C (collectively, the “Existing
Indebtedness”).

Additional Property Senior Financing.  Upon or near the acquisition date for any
Additional Property acquired by the Company thereafter, and provided that the
Executive Committee determines that it is economic and expeditious to do so, the
Company shall seek non-recourse acquisition debt financing from a third party
institutional lender or lenders in an amount which is no greater than 50% of the
total acquisition cost of the applicable Property (the “Additional Property
Senior Financing”).  In the event that the Members thereafter agree to cause the
Existing Indebtedness or any indebtedness hereafter secured by any Property to
be repaid by the placement of new indebtedness on such Property, such new
indebtedness shall be in an amount that is no greater than 50% of the market
value of the Property at the time of the refinancing (the “Refinancing”). 

Senior Financing Terms.

Each Initial Property Senior Financing, Additional Property Senior Financing or
Refinancing (collectively, “Financings”) will be secured by a first mortgage on
the applicable Property.  In no event shall the Financings provide for any
recourse to NYSTRS.

It is anticipated (but not required) that the Financings described above will
have terms that include, but are not limited to, a fixed rate of interest, a
scheduled maturity date as approved by the Executive Committee taking into
account appropriate terms and yield curves, and payment of interest only or
amortizing debt until maturity as approved by the Executive Committee. None of
the Financings will provide for any cross default provisions among the Property
loans.

The Company shall use its best efforts to cause each Financing to permit the
exercise by the Members of any purchase and sale rights contained in Article 10
of this Agreement, or any other transfer of the Property or Interests in the
Company between the Members, without regard to any due on sale provision
contained in the Financing and without payment of any prepayment penalty or
assumption or other fee, except for an administrative fee to the lender to
process any ownership change.

Each of the Financings will provide for the replacement of Inland Commercial
Property Management, Inc. as the property manager or leasing agent “for cause”
(consistent with the applicable provisions of the Management Agreement), or if
Inland ceases to be a Member pursuant to a “Buy-Out Event” as described in
Section 10.7(b), or if NYSTRS (or its affiliated entity) becomes the owner of
the Property pursuant to the exercise of the purchase and sale provisions
contained in Article 10.

All fees and costs associated with the Financings will be paid by the Company.

Operation in Accordance with REIT Requirements.    The Members acknowledge that
Inland is a real estate investment trust (a “REIT”) under Sections 856 through
860 of the Internal Revenue Code of 1986, as amended (the “Code”) and that the
ability of Inland to be qualified as a REIT will depend upon the nature of the
Company’s operations.  Accordingly, notwithstanding anything to the contrary
contained herein, the Manager shall endeavor to operate the Company at all times
in a manner that will enable Inland to satisfy all the requirements applicable
to a REIT with respect to its activities, income, operation, and assets as set
forth in Code Section 856, et seq. (the “REIT Requirements”) and avoid the
imposition of any federal income or excise tax liability on Inland.  In
addition, the Manager shall cause the Company to avoid taking any action that
would result in Inland ceasing to satisfy any of the REIT Requirements or would
result in the imposition of any federal income or excise tax liability on
Inland.  Upon the recommendation of the Manager, the Executive Committee shall
not take or omit to take any course or action or require that the Manager take
or omit to take any course of action which is inconsistent with the foregoing.

Environmental Matters.

NFR Letters. 

Inland shall submit applications to the Illinois Environmental Protection Agency
(“IL EPA”) seeking “No Further Remediation” letters  (“NFR Letters”) for the dry
cleaner operations on the Properties known as Randall Square and Cobbler
Crossing. 

Inland, at its sole cost and expense, shall use its best efforts to diligently
pursue the issuance of the NFR Letters and take all actions reasonably required
by the IL EPA to cause the NFR Letters to be issued, provided that Inland shall
not be obligated to incur more than (i) $100,000 from and after the date hereof
in out-of-pocket costs in connection therewith for Randall Square and (ii)
$100,000 from and after the date hereof in out-of-pocket costs in connection
therewith for Cobbler Crossing, which out-of-pocket costs shall include all
costs and expenses incurred by Inland in connection with or in any way related
to the application for and issuance of the NFR letter, including, but not
limited to, all costs of remediation and all consulting, professional and third
party fees and charges related thereto.  Notwithstanding the foregoing, upon the
earlier to occur of (i) Inland’s receipt of notice from the IL EPA that (A) it
will not issue an NFR Letter with respect to either the Randall Square or
Cobbler Crossing Property, or (B) it will only issue an NFR Letter if
remediation actions are taken and the cost of said actions (as estimated by
reputable third party consultants not affiliated with Inland and acceptable to
NYSTRS) with respect to either such Property would exceed $100,000; or (ii) the
date which is two years after the Property Contribution Date for either such
Properties if no NFR Letter has been issued by such date, then NYSTRS, at its
election, may either (x) release Inland from any further obligation under this
Section 6.6(a)(ii) with respect to such Property, or (y) cause the Company to
make an In-kind Distribution of the Property in question to Inland, and a cash
distribution to NYSTRS, in accordance with Section 10.13 of this Agreement.
Notwithstanding anything to the contrary contained herein, if Inland has begun
to take any remediation actions with respect to such Property required by the IL
EPA for purposes of obtaining an NFR Letter on or before the date which is two
years after the Property Contribution Date, and Inland is taking all reasonable
actions necessary to cause such remediation to be pursued to completion, which
actions shall include, if applicable, a waiver by Inland of the $100,000
limitation on out-of-pocket costs to complete such remediation, then NYSTRS may
not require an In-Kind Distribution to be made to Inland pursuant to Section
6.6(a)(ii)(y) above, provided; however, if the remediation which is being
pursued by Inland is not completed within three years after the Property
Contribution Date, then, NYSTRS, at its election, may thereafter require the
In-Kind Distribution to be made to Inland pursuant to this Section.

Within thirty (30) days after the earlier of (x) the date on which NYSTRS is
notified by Inland of the occurrence of any of the events described in the
second sentence of Section 6.6(a)(ii) above, or (y) two years after the Property
Contribution Date for the Property in question, unless the NFR Letter for said
Property has been delivered to NYSTRS,  NYSTRS shall give written notice of
Inland of its election under Section 6.6(a)(ii) (the “NYSTRS Election Notice”). 
Notwithstanding the foregoing election by NYSTRS, if NYSTRS has elected to cause
the Company to make an In-kind Distribution (as defined in Section 10.13) to
Inland because the NFR Letter will only be issued if remediation actions are
taken and the cost of said remediation actions (as estimated by reputable third
party consultants not affiliated with Inland and acceptable to NYSTRS) with
respect to either such Property would exceed $100,000; then Inland, upon written
notice given to NYSTRS no later than thirty (30) days after Inland’s receipt of
the NYSTRS Election Notice may elect to complete the remediation, regardless of
costs, necessary to obtain the NFR Letter for the Property.

Inland agrees to indemnify and hold NYSTRS harmless from any and all loss, cost
or expense arising out of or resulting from any matter related the violation of
an Environmental Law (as defined in the Contribution Agreement) with respect to
the operation of the dry cleaners on the Randall Square Property or the Cobbler
Crossing Property prior to the Property Contribution Date (as defined in the
Contribution Agreement).  Payment of any indemnification obligation set forth in
this Section shall be governed by and included within the indemnification
limitations of Inland set forth in the Contribution Agreement. 

Thatcher Woods.  Inland agrees that it shall, at its sole cost and expense,
repair the existing monitoring wells for the Citgo gas station on such Property
known as Thatcher Woods after consultation with Hygienetics Environmental
Services, Inc.  The parties agree that no further action needs to be taken with
respect to the dry cleaner at the Thatcher Woods Property; provided, however,
that Inland agrees to indemnify and hold NYSTRS harmless from any and all loss,
cost or expense arising out of or resulting from any matter related the
violation of an Environmental Law (as defined in the Contribution Agreement)
with respect to the operation of the dry cleaners on the Thatcher Woods Property
prior to the Property Contribution Date (as defined in the Contribution
Agreement).  The indemnification obligation set forth in this Section shall be
governed by and included within the indemnification limitations of Inland set
forth in the Contribution Agreement.

Gateway Lease.  As of the date of the contribution of the Property known as
Woodfield Commons to the Company, Inland agrees to pay to the Company with
respect to the Gateway location the amount of $17,201.04 per month through June
30, 2006, and $18,921.14 per month through June 30, 2009 (the “Rent”).  Inland
shall also reimburse the Company for common area maintenance, taxes and
insurance pursuant to the terms of the Gateway lease of the location.  If a new
lease is hereafter entered into by the Company or the applicable Subsidiary,
Inland shall only liable hereunder for the difference between the Rent and the
amount of the new rent (whether base or percentage) which is paid from time to
time pursuant to the new lease; provided, however, if the new lessee has a net
worth or income which is equal to or greater than that of Gateway at the time
the Gateway lease was originally entered into as determined by Inland’s usual
method of determining the creditworthiness of a lessee, if said new lease is
approved by NYSTRS if required under Section 8.2(c) or in the Annual Plan, then
Inland shall be fully released from its obligations hereunder from and after the
date that new lease is entered into.

Payments Not Treated as Capital Contributions.   Any payments made by Inland
pursuant to Section 6.6 or 6.7 shall not constitute capital contributions or
loans to the Company, and Inland shall have no right to reimbursement or
repayment from the Company in connection therewith.

 


Accounting and Distributions

Books of Account. 

Maintenance of Books of Account.  At all times during the continuance of the
Company, the Manager shall cause proper and true books of account to be
maintained in conformity with generally accepted accounting principles
consistently applied (“GAAP“) wherein there shall be entered particulars of all
monies, goods or effects belonging to or owing to or by the Company, or paid,
received, sold or purchased in the course of the Company’s activities, and all
of such other transactions, matters and things relating to the Company as are
usually entered in books of account kept by persons engaged in activities of a
like kind and character.  All reports prepared pursuant to this Article 7 shall
be prepared separately for each Property and also on a consolidated basis for
the Company and all of its Subsidiaries that hold title to any of the
Properties.

Monthly Reports.  The Management Agreement and Leasing Agreement attached hereto
as Exhibits 8-C and 8-D set forth the format of financial statements which shall
be delivered by the Property Manager and the Leasing Agent with respect to the
Properties.  In addition to the financial statements to be prepared for each
Property, the Manager shall cause the Property Manager and the Leasing Agent to
provide to the Manager consolidated statements with respect to all of the
Properties owned by the Company in the formats set forth in the Management
Agreement and Leasing Agreement, and within 10 days after the receipt of such
consolidated statements, the Manager shall cause them to be delivered to the
Members or their designees.

  Financial Statements; Tax Returns. The Company’s books of account shall be
closed as soon as practicable after the close of each calendar year (which shall
be the Company’s “Calendar Year”) and an annual audit shall be performed at the
expense of the Company in accordance with GAAP by KPMG or such other independent
certified public accounting firm approved by the Members (such initial firm of
accountants, or any replacement firm so selected, the “Accountants”); provided
that in no event shall said accounting firm be the same firm as has been engaged
by NYSTRS for its own internal audit purposes for the Calendar Year (or any
portion thereof) in question.  NYSTRS agrees that NYSTRS shall not engage the
then-current Accountants of the Company except at the beginning of a new
Calendar Year.  In the event that at any time hereafter NYSTRS desires to engage
the then-current Accountants for the Company, NYSTRS shall give the Company no
less than 120 days written notice prior to the beginning of the Calendar Year
for which NYSTRS will engage the Accountants, so that the Company shall have
sufficient opportunity to retain new Accountants.  If NYSTRS does not advise the
Company in writing within 120 days prior to retaining the then-current
Accountants, NYSTRS shall been deemed to have waived its right to cause the
Company to obtain Accountants which differ from those engaged by NYSTRS. 
Notwithstanding the foregoing, the Company shall not be required to obtain new
Accountants if the appointment has already been made for the up-coming Calendar
Year or it would result in a material financial and substantial business
hardship for the Company to retain new Accountants.  The Manager shall cause to
be delivered to the Members within 60 days after the close of each taxable year
a draft of the audited financial statement (in the format prepared by the
Accountants retained by the Company) and tax return for such taxable year, and
shall cause to be delivered to the Members within 90 days after the close of
each taxable year, the final audited financial statements (in the format
prepared by the Accountants retained by the Company) and tax return for the
Company and/or any subsidiary entity of the Company that owns any Property,
which can be used by the Members for tax reporting purposes.  Such financial
statements shall include certification by the Manager that any and all
distributions made by the Company were made in accordance with the terms of this
Agreement, and a verification thereof by the accountants.  The Manager shall be
responsible for engaging the Accountants to prepare and seeing to the filing of
all Federal, state and local tax returns on behalf of the Company, and all costs
of preparing the audited financial statements and tax returns shall be an
expense of the Company.

Intentionally Omitted. 

Percentage Interests.  The Percentage Interest of each Member shall be as
follows:

Initial Percentage Interests.  The Percentage Interest of the Members is as
follows:

INLAND

50%

NYSTRS

50%

Adjustments to Percentage Interests.  The Percentage Interests of the Members
are expected to remain the same throughout the term of the Company; however, the
Percentage Interests shall be modified as provided in Section 5.3(b). 

Adjustment Methods.  In the event of any changes in any Member’s Percentage
Interest during the Calendar Year, the Manager shall take into account the
requirements of Code Section 706(d) and shall have the right to select any
method of determining the varying interests of the Members during the Calendar
Year that satisfies Code Section 706(d), subject to the approval of the
Executive Committee.

Distributions of Cash Flow. 

Definitions. 

“Expenses”.  For a given period of time, a sum equal to the aggregate of the
expenditures, charges and costs actually paid or required to be paid during such
period of time in accordance with the terms of this Agreement or in accordance
with any Annual Plan approved pursuant to this Agreement or otherwise in
connection with the business of the Company including, without limitation:

expenses, costs and charges in connection with the acquisition, ownership,
operation, management or leasing of all or any portion of any Property;

expenses, costs and charges in connection with the repair, maintenance,
replacement, alteration of or addition or capital improvement to any portion of
any Property, including any casualty or condemnation losses, to the extent that
the losses are not reimbursed during such period by any third party responsible
therefor or through insurance maintained by the Company;

payments of all outstanding principal and interest due with respect to Company
Loans, if any;

all sales, payroll, real estate, personal property, occupancy and other excise,
property, privilege or similar taxes and assessments imposed upon the Company or
any Property;

utility costs and deposits and other costs and deposits required to obtain or
lease any service or equipment relating to any Property;

management fees and other fees and reimbursements payable to the Property
Manager pursuant to the Management Agreement;

leasing commissions, including commissions payable to the  Leasing Agent under
the Leasing Agreement, and expenditures required to be made in connection with
any lease covering space in or at any Property, including tenant improvements,
tenant allowances and payments, costs incurred in connection with the Company
(or any Subsidiary) assuming a tenant’s lease obligations with respect to other
real property and costs incurred in connection with the Company’s (or any
Subsidiary’s) exercise of a right, or entering into an agreement, to “takeback”
space in any Property;

the net increase, if any, in the Reserves during such period of time;

the fees and expenses of attorneys, accountants, architects, engineers,
appraisers, and other professionals retained by or on behalf of the Company in
accordance with the terms hereof;

all other customary and necessary direct costs and expenses of the Company
incurred in accordance with this Agreement; and

Notwithstanding the foregoing, there shall, however, be excluded from Expenses:

all noncash items such as depreciation;

Distributions;

all payments, deposits, expenses and reserves deducted from the proceeds of a
Major Capital Event to determine the Net Extraordinary Cash Flow;

any expense, cost or charge enumerated above, to the extent such expense, cost
or charge was paid from Reserves; and

expenditures that would be capitalized pursuant to generally accepted accounting
principles consistently applied, to the extent that (x) the Company has Reserves
available to pay such expenditures; (y) the Company has obtained a credit
facility which is available to pay such expenditures; or (z) the Members agreed,
prior to acquiring the Property to which said expenditures relate, to contribute
additional capital when needed to pay such expenditures.

“Major Capital Event”.  Any transaction with respect to any Property which
generates cash receipts other than ordinary operating income, including, without
limitation, sales of real or personal property (other than sales of personal
property in the ordinary course of business), condemnations (and conveyances in
lieu thereof) (but only to the extent not required to be paid to mortgagees,
tenants or other third parties and not applied to the restoration of the
Property), damage recoveries (but only to the extent not required to be paid to
mortgagees, tenants or other third parties and not applied to the restoration of
the Property), receipts of insurance proceeds (other than rent insurance
proceeds) (but only to the extent not required to be paid to mortgagees, tenants
or other third parties and not applied to the restoration of the Property),
borrowings, and other transfers or dispositions of all or a significant part of
(i) any Property or (ii) the aggregate assets of the Company.

“Net Extraordinary Cash Flow”.  The amount remaining, if any, after subtracting
from cash receipts arising from a Major Capital Event (i) all expenses of, and
payments and deposits by, the Company related to such Major Capital Event,
including, without limitation, any payment made in respect of any indebtedness
encumbering the Property, and (ii) such reasonable reserves for the business of
the Company as may be authorized pursuant to any Annual Plan, as modified from
time to time, and (iii) the payment of all outstanding principal and interest
due with respect to Company Loans, if any.  Net Extraordinary Cash Flow shall
not include NIC Funds or interest earnings thereon, which shall be applied or
distributed solely in accordance with Sections 5.2(h)(i) and 5.1(d).

“Net Ordinary Cash Flow”.  For any given period of time, the Receipts for such
period of time minus the Expenses for such period of time.  Net Ordinary Cash
Flow shall not include NIC Funds or interest earnings thereon, which shall be
applied or distributed solely in accordance with Sections 5.2(h)(i) and 5.1(d).

“Receipts”.  For any given period of time, a sum equal to the aggregate of all
amounts actually received by or unconditionally made available to the Company
from or in respect of all of the Properties or other property of the Company
during such period, including, without limitation:

all rents, percentage rents, expense reimbursements and other charges received
from tenants and other occupants of the Properties;

proceeds of rent insurance and business interruption insurance;

all utility or other deposits owned by and returned to the Company;

interest, if any, earned on tenants’ security deposits or escrows to the extent
unconditionally retained and security deposits to the extent applied pursuant to
the provisions of the applicable leases;

interest, if any, earned and available to the Company on any Reserves or other
Company funds, or on any escrow or other funds deposited by the Company with
others;

the amount of any net reduction of Reserves other than to pay Expenses; and

revenue received by the Company from any other source.

Notwithstanding the foregoing, Receipts shall not include (w) amounts
contributed or loaned by the Members pursuant to this Agreement, (x) each
tenant’s security deposit and interest thereon, if any, as long as the Company
has a contingent legal obligation to return that deposit or such interest
thereon, (y) amounts arising from a Major Capital Event, and (z) interest
earning on the NIC Funds.

“Reserves”.  The amounts of reserved cash set forth in an Annual Plan, or
otherwise reasonably determined from time to time or at any time by the
Executive Committee to be necessary or advisable, or as required by any secured
lender to the Company pursuant to any Existing Indebtedness or Financing
(“Secured Lender”), for (i) payment of debt service coming due within a
reasonable future time with respect to indebtedness of the Company;
(ii) management, operation, improvement, maintenance, replacement or
preservation of any Property; (iii) payment of taxes, insurance premiums and
other reasonably anticipated costs and expenses of the Company; and
(iv) increases in working capital and other contingencies.

“Unreturned Capital”. shall consist of so much of a Member’s Capital
Contributions that have not been returned to such Member by way of distributions
under paragraph 7.4(c)(i), (ii) or (iii), or Section 10.13.

Distribution of Net Ordinary Cash Flow.  Net Ordinary Cash Flow shall be
distributed on a monthly basis to the Members according to their Percentage
Interests.

Distribution of Net Extraordinary Cash Flow.  Net Extraordinary Cash Flow shall
be distributed within 10 days of a Major Capital Event in the following rank and
order:

First,to Inland, to eliminate the Catch-Up Balance;

Second, to a Member whose amount of Unreturned Capital is greater than that of
the other Member, until Inland’s and NYSTRS’s Unreturned Capital are equal;

Third, to and among the Members in an amount equal to each Member’s Unreturned
Capital; provided, however, if there is insufficient Net Extraordinary Cash Flow
available for distribution to pay all Members’ Unreturned Capital, then the
amount of such distribution shall be made to and among the Members in accordance
with the ratio that the amount of each Member’s Unreturned Capital bears to the
aggregate Unreturned Capital of all of the Members; and

Fourth, among the Members according to their Percentage Interests;

Provided, however, that the net proceeds of Initial Property Senior Financing
shall be distributed to the Members in accordance with Sections 7.4(c)(iv)
only.  No such distribution shall be treated as a reduction of the Catch-Up
Balance under Section 7.4(c)(i) or as a distribution of NIC Funds under Section
5.1(d).

Incentive Distributions. 

After the aggregate of distributions of Net Ordinary Cash Flow and Net
Extraordinary Cash Flow have caused each Member’s internal rate of return as
defined herein to equal or exceed 13%, Inland shall be entitled to an incentive
distribution (the “Incentive Distribution“) equal to 20% (the “Incentive
Distribution Percentage”) of all amounts that would otherwise be available for
distribution to the Members pursuant to Section 7.4(c).  The calculation of the
internal rate of return (“IRR”) shall take into account the amount and timing of
all Capital Contributions and distributions made hereunder shall be determined
in accordance with EXHIBIT 7-C attached hereto.  For purposes of determining
whether the IRR has been met hereunder, if any Member hereafter acquires a
Property from the Company in accordance with the terms of this Agreement, or
otherwise, any distributions made by the Company to the Members as a result of
such transaction, whether in cash or in-kind, shall be deemed to have been a
distribution of Net Extraordinary Cash Flow to the Members.

The Incentive Distribution shall first be calculated within 10 days after the
Company (directly or through its Subsidiaries) has sold all of its Properties,
and shall be paid to Inland by the Company out of the next distribution of Net
Extraordinary Cash Flow to be paid to Members hereunder within 10 days after the
calculation of the Incentive Distribution.  Under no circumstances shall the
Incentive Distribution be payable during any period of time in which the Company
or any Subsidiary owns any Property.  The Incentive Distribution shall be paid
to Inland after distributions to satisfy Company Loans, but before distributions
to Members in accordance with their Percentage Interests. In the event that the
aggregate amount of the Incentive Distribution to be paid to Inland is greater
than the amount of Net Extraordinary Cash Flow which is available to satisfy the
Incentive Distribution, each Member shall repay to the Company upon demand on a
pro rata basis such portion of the distributions previously made by the Company
to such Member as shall be necessary to permit the Company to pay the Incentive
Distribution which is due to Inland hereunder. After the payment of the
Incentive Distribution, any amounts remaining shall be distributed to the
Members in accordance with their Percentage Interests.  By way of example,
suppose (i) the Net Extraordinary Proceeds from the sale of the last Property
owned by the Company are $200, (ii) there are no Company Loans and no Default
Contributions have been made, (iii) the Members’ Unreturned Capital is $70 which
will be distributed pursuant to Section 7.4(c)(i), (ii) and (iii), as
applicable, and (iv) after an additional $30 is distributed to the Members under
Section 7.4(c)(iv), each Member will have achieved a 13% IRR.  Then, the next
$100 would be distributed as follows:  $20 would be distributed to Inland as an
Incentive Distribution, and the remaining $80 would be distributed to NYSTRS and
Inland in accordance with their respective Percentage Interests.  See also the
illustration in EXHIBIT 7-B.  No amount paid by the Company to Inland as
Incentive Distribution is intended to constitute a fee or other remuneration for
services.

(iii)       If at the time at which the Incentive Distribution is to be paid to
Inland, the aggregate of the Capital Contributions which have been made by
Inland and NYSTRS are not each 50% as the result of the contribution by either
party of a Default Contribution, the Incentive Distribution Percentage to be
paid to Inland hereunder shall be reduced or increased by the change in Inland’s
Percentage Interest from 50%.  By way of example, if as a result of a Default
Contribution, the Percentage Interest of Inland has been reduced from 50% to 45%
(a 10% reduction), then the Incentive Distribution percentage would be reduced
by 10%, from 20% to 18%; however, if the Percentage Interest of Inland has been
increased from 50% to 60% (a 20% increase), then the Incentive Distribution
percentage would be increased by 20%, from 20% to 24%.

Repayment of Loans.  Prior to the distribution by the Manager of any Net
Ordinary Cash Flow, Net Extraordinary Cash Flow or Incentive Distribution to the
Members, the Manager shall cause the principal amount and any interest due and
owing on any Company Loan made by Members to the Company to be repaid in full. 

Restrictions on Distributions.  Notwithstanding the distributions contemplated
by this Section, if the Company has creditors, no distribution may be made if,
after giving effect to such distribution, either (i) the Company would be unable
to pay its debts as they become due in the usual course of business or (ii) the
net assets of the Company would be less than zero. 

Allocation of Income and Losses.  The agreement of the Members concerning the
maintenance of capital accounts, allocation of income and loss, and other
related tax matters is set forth in EXHIBIT 7-D, attached hereto and made a part
hereof. 

Guarantees.  Notwithstanding the terms of any guarantee or other document
executed by a Member or the Manager or any of their affiliates (collectively, a
“Guarantor”), the Company shall indemnify and hold harmless any Guarantor who is
required to provide a guarantee with respect to any third party indebtedness of
the Company.  If any Guarantor is required to make any payment with respect to a
guarantee of any Company indebtedness, the Company shall reimburse such
Guarantor for such payment and all costs and expenses of the Guarantor in
connection therewith from the next distribution of Net Ordinary Cash Flow or Net
Extraordinary Cash Flow, before making any other distributions to Members
pursuant to this Agreement.  In no event shall the Company make a Capital Call
or borrow funds from a third party to reimburse the Guarantor.


Rights, Duties, Liabilities and Restrictions of the Manager

Manager. 

Generally.  Subject to the terms of this Agreement, the day-to-day business
affairs of the Company shall be managed by a manager (the “Manager”), who shall
be appointed and, as the case may be, removed and replaced, in accordance with
the terms of this Agreement.

Number.  There shall be one Manager of the Company. 

Election; Removal; Replacement.  The Members do hereby elect IN Retail Manager,
L.L.C. as the initial Manager of the Company.  Members holding all of the
Percentage Interests shall have the authority at any time and from time to time
hereafter to remove, replace and appoint the Manager. The Person appointed as
Manager shall serve as Manager unless and until replaced pursuant to this
Section 8.1; provided that, without the unanimous consent of the Members, no
Person shall serve as Manager unless said Person is (or is an asset manager for,
or an Affiliate of) a Member, and any Person that has previously been appointed
as Manager shall immediately cease acting as Manager at such time, if any, as
said condition is no longer satisfied.  If the Manager (i) breaches this
Agreement by taking actions that constitute Major Decisions without the approval
of the Executive Committee, (ii) takes any action or omits to take any action on
behalf of the Company that constitutes fraud, bad faith, or wanton and willful
misconduct, or (iii) fails in any material respect to satisfy its duties and
obligations set forth herein, and such failure is not cured within 30 days after
written notice from the other Member (the “Aggrieved Member“) (or, if said
failure is not capable of being cured within said 30 day period, then the
Manager shall have commenced said cure within said 30 day period and shall
thereafter prosecute said cure diligently to completion), then the Aggrieved
Member shall have the right by notice to the Manager (the “Replacement Notice“)
to designate an asset manager for, or an Affiliate of the Aggrieved Member to
replace the Manager and thereafter to serve as Manager, with said replacement to
be effective on the thirtieth (30th) day following the furnishing of the
Replacement Notice, subject however to the Manager’s rights to dispute said
replacement, as provided below in this Section 8.1(c).  If the Manager disputes
the basis on which the Replacement Notice is issued by the Aggrieved Member, the
Manager shall have the right, to be exercised within thirty (30) days after
receiving the Replacement Notice, to submit the matter of whether the Aggrieved
Member is entitled to replace the Manager in accordance with this Section 8.1(c)
(and no other matter) to the American Arbitration Association in Chicago,
Illinois for adjudication pursuant to the Commercial Arbitration Rules utilizing
expedited procedures. If the Manager does make such submission within such
thirty (30) day period, the Manager shall remain as the Manager unless the
arbitrators conclude that the Manager should be replaced by the Aggrieved
Member’s designated Affiliate.  The decision of the arbitrators shall be final
and may be enforced by the winning party in any court of competent
jurisdiction.  All costs of the arbitration and such enforcement shall be borne
and promptly paid by the losing party.  The Manager and the Aggrieved Member
shall make all submissions to the arbitrators in a timely manner and shall
otherwise cooperate to achieve a timely resolution of the dispute. If the
arbitrators in the arbitration process set forth above fail to render a decision
within one (1) year after the Manager’s submission thereto, the Buy-Sell Option
set forth in Section 10.6 shall apply.  Upon the furnishing of an Initiating
Notice pursuant to Section 10.6(b), the arbitration process shall be terminated,
and no decision shall be rendered.

Authority of Manager. 

Exclusive Right to Manage.  Subject to the Annual Plan approved by the Executive
Committee, and except as otherwise provided herein, (i) the Manager shall have
the sole and exclusive right and authority to manage, control and conduct the
affairs of the Company, and (ii) the Manager shall make all decisions affecting
the affairs and business of the Company and shall carry out the purposes of the
Company as set forth herein. 

Power and Authority.  Consistent with the purposes of the Company, the Manager
shall have the power and authority, subject to the provisions of this Agreement,
to acquire assets; purchase goods and services; sell, exchange, lease, license
or otherwise deal in or with any and all assets of the Company; borrow funds to
finance the Company’s activities and in connection with such borrowing,
mortgage, hypothecate, pledge, lien or otherwise encumber the revenues and
assets of the Company; manage or arrange for the management of the Properties,
supervise any construction on the Properties, enter into any contract or
agreement or amend or cancel the same; invest and reinvest any funds or other
assets of the Company, all as incident to or necessary for the operations of the
Company. 

Major Decisions.  Notwithstanding any other provisions of this Agreement, the
Manager shall not be authorized to take, and shall not take, any of the actions
or make any of the decisions that are listed on EXHIBIT 8-A hereto (each a
“Major Decision”) without the prior written consent of the Executive Committee. 

Inland Services.  The Company shall retain Inland Commercial Property
Management, Inc. (the “Property Manager” pursuant to the Management Agreement
and the “Leasing Agent” pursuant to the Leasing Agreement) to provide day-to-day
decisions and operations as to the management of the Properties, including, but
not limited to, services related to the acquisition, operation and leasing of
the Properties as described on EXHIBIT 8-B attached hereto and made a part
hereof, which services shall be provided to the Company pursuant to the terms of
the Management Agreement, attached hereto as EXHIBIT 8-C (the “Management
Agreement”) and the Leasing Agreement, attached hereto as EXHIBIT 8-D and made a
part hereof (the “Leasing Agreement”, and collectively, with the Management
Agreement, the “Property Agreements”). Property Agreements shall be entered into
between the Company and the Property Manager and/or Leasing Agent with respect
to each of the Properties.  Upon termination of either of the Property
Agreements as provided therein, Inland agrees to assist NYSTRS in securing an
unaffiliated third party property manager and leasing agent satisfactory to both
parties.  Inland acknowledges that NYSTRS, acting alone on behalf of Company,
shall have the right to exercise Company’s rights and remedies, at law, in
equity, or under the Property Agreements, in the event of a breach of the
Property Agreements by the Property Manager or the Leasing Agent.

Insurance.  The Manager shall cause the Company to carry comprehensive
liability, fire, terrorism and earthquake insurance (where applicable), extended
coverage, and other appropriate insurance coverage as determined by the Manager,
including any insurance coverage required by any lender to the Company, with
respect to each Property all in form and substance acceptable to the Members. 
The required insurance for the Company and its Subsidiaries shall be set forth
in the Annual Plan. 

No Duty to Inquire.  Nothing herein contained shall impose any obligation on any
person or firm doing business with the Company to inquire as to whether or not a
Manager has exceeded his power and authority in executing any contract, lease,
mortgage, security agreement, deed or other instrument on behalf of the Company,
and any such third person shall be fully protected in relying upon such
authority. 

Tax Elections.  Subject to the prior approval of the Executive Committee, the
Manager shall have the right to make (and revoke) any and all tax elections for
the Company, including, without limitation, an election to adjust the tax basis
of Company assets. 

Proscriptions.  The Manager shall have no authority to expend or use Company
money or property other than on the account and for the benefit of the Company
or to pledge any of the Company’s credit or property for other than Company
purposes. 

Annual Plan.

Annual Plan.  The Manager shall prepare and submit to the Executive Committee
for approval a proposal (a “Proposed Annual Plan“) for the following items
(collectively, if and to the extent approved by the Executive Committee in
accordance with this Agreement, the “Annual Plan“) for the Company and each
Subsidiary on an annual basis: (i) an operating budget (the “Operating Budget“)
setting forth the estimated revenues and expenses (including variances and
contingencies) of the Company and each Subsidiary for the ensuing Calendar Year;
(ii) a capital budget (the “Capital Budget“), which shall include the proposed
capital expenditures (including variances and contingencies) relating to each
Property and sources of funds in connection therewith, including the projected
time for, and amount of, any projected Additional Capital Contributions to be
required by the Members during the period covered by such budget; and (iii) a
leasing budget and plan (including variances and contingencies) for each
Property, and leasing guidelines for each Property which will include minimum
and maximum length of lease terms and the minimum permissible “economics” of
leases (to be specified as a net present value or another reasonable methodology
incorporating factors such as minimum rental rates, brokerage commissions,
tenant improvement costs, landlord contribution costs and free rent periods)
(the “Leasing Guidelines“).  On or prior to the date on which each of the
Initial Properties is contributed to the Company, the Executive Committee shall
approve an Annual Plan for such Property which will be for the period from the
Property Contribution Date (as defined in the Contribution Agreement) through
December 31, 2005 (collectively, the “Initial Annual Plan“), which Initial
Annual Plan shall be based upon the 2004 stub period budget and the preliminary
Annual Plan for 2005 for such Initial Property, approved by NYSTRS pursuant to
the Contribution Agreement.  The Proposed Annual Plan for each subsequent
Calendar Year of the Company shall be prepared by the Manager and submitted for
the approval by the Members, such submission to be made not later than
November 1 of the year prior to the Calendar Year covered thereby. 

Revisions to Annual Plan for Additional Property.  In connection with the
approval process pursuant to Section 6.2(f), the Manager shall submit to the
Executive Committee, concurrently with the request for final approval of the
Company’s acquisition of any Additional Property, (i) a proposed amendment to
the Annual Plan to reflect the Company’s acquisition of the Additional Property,
including proposed modifications to the Capital Budget, for the period of
through the end of the calendar year in which the Additional Property is
acquired, and (ii) a proposed amendment to the Annual Plan to reflect the
sources and uses of funds in connection with said acquisition, including an
explanation of any Capital Calls and borrowings that will be required in
connection with said acquisition (an “Acquisition Budget”). 

Revisions to Annual Plan for Changes in Receipts and Expenses.  If at any time
the Manager believes that the Annual Plan requires modification to reflect
changes in Receipts or Expenses not reflected in the then‑current Annual Plan,
the Manager shall propose an amendment of the Annual Plan.  Any amendment or
modification proposed by the Manager with respect to the then‑applicable Annual
Plan shall be subject to approval by the Executive Committee in accordance with
the same procedures as are set forth herein for approval of a Proposed Annual
Plan. The Manager shall make itself available to answer question concerning the
Proposed Annual Plan from the  Executive Committee. 

Procedure for Approval.  Within thirty (30) days after receiving a Proposed
Annual Plan from the Manager, the Executive Committee Members appointed by the
other Member (for purposes of this Section, referred to as the “Other Member”)
shall furnish a written response to the Manager, (i) identifying all elements of
the Proposed Annual Plan which said Other Member approves, (ii) identifying any
elements of the Proposed Annual Plan which the Other Member disapproves,
including an explanation of the reasons for said disapproval, and (iii)
proposing specific alternatives to the elements that are disapproved.  The
Member that is an Affiliate of the Manager (and its representatives on the
Executive Committee) shall automatically be deemed to have approved each
Proposed Annual Plan, any modifications thereto, and any modification to any
Annual Plan that is submitted by the Manager to the Members.  The Members shall
cooperate in good faith in an effort to resolve any disagreements regarding a
Proposed Annual Plan prior to the commencement of the Calendar Year to which it
relates.  If the Members shall consider for adoption a Proposed Annual Plan for
any year and shall fail to adopt it in its entirety because one or more of its
elements have been disapproved in accordance with this Section 8.3(d), then the
Company shall adopt as the Annual Plan for such year such Proposed Annual Plan
exclusive of the items as to which there is disagreement.  If all or any
elements of a Proposed Annual Plan have not been approved in accordance with
this Section 8.3(d) on or before the start of the Calendar Year to which said
Proposed Annual Plan relates (said elements being referred to as “Disapproved
Elements“), then the Company may, until the disagreement over such element is
resolved, as to each Disapproved Element, expend up to 105% of the amount
authorized to be expended for said Disapproved Element for the Calendar Year for
which an Annual Plan (or the relevant portions thereof) has been approved .

Nondiscretionary Items.  Notwithstanding anything to the contrary contained
herein, expenditures for Nondiscretionary Items shall not be limited by amounts
set forth in an Annual Plan.  As employed herein, the term “Nondiscretionary
Items” means items that reasonably must be paid by the Company or any Subsidiary
to avoid a material adverse effect on the business, operations or value of the
assets of the Company, any Subsidiary or any Property (but not capital
expenditures made in connection with the renovation or expansion of a Property
unless required by law or contractual obligation or made in connection with the
repair or restoration of a Property following the occurrence of a casualty or
condemnation).  Without limiting the generality of the foregoing, the Members
acknowledge and agree that Nondiscretionary Items include the minimum amount of
funds needed to (a) pay and perform when due all of the obligations of the
Company under any notes, mortgages and other documents to which the Company is
or shall be a party or by which it or its assets are bound and which have been
entered into in accordance with the terms hereof, (b) pay when due real estate
and other taxes affecting the Company assets, utility charges and insurance
premiums for the Company assets and the Company, (c) comply with all laws now or
hereafter in force which shall be applicable to all or any part of the Company
assets and the operation and management thereof (including the making of capital
expenditures required for such compliance), (d) following a casualty,
condemnation or deed in lieu thereof in respect of a Property or any portion
thereof, restore the Property to its condition (or as near thereto as is
practicable) immediately prior to such casualty, condemnation or deed in lieu
thereof, (e) pay when due the fees or other amounts owing pursuant to any
Occupancy Leases or other contracts or agreements duly entered into or approved
pursuant to this Agreement or (f) in the case of an emergency involving an
immediate threat to persons, property or the continued operations of the
Property, take actions to mitigate or eliminate such threat.

Long-Term Plan Items. In addition to the foregoing, elements of any Proposed
Annual Plan that are approved by the Members, the cost of which the Members
expected to be incurred over more than one year (and therefore to be included in
more than one Annual Plan) shall be deemed approved in advance with respect to
future Annual Plans. 

Bank Accounts.

Bank Accounts.  Except as set forth herein with respect to proceeds from a Major
Capital Event, pending any expenditure, distribution or long-term investment,
all funds of the Company shall be deposited in a bank account or accounts as
shall be designated by the Manager from time to time (collectively, the “Master
Account”); including, but not limited to, an account from which the receipts and
expenses of the Properties will be managed, a lock-box account through which
rents and other receipts will be collected and such other Company accounts as
shall be necessary in connection with the operations of the Company and payment
of Company operating expenses. Inland and NYSTRS acknowledge that the funds of
third parties may be maintained in the Master Account.  All Expenses of the
Properties shall be paid from the Master Account, provided, however, that the
Manager shall cause any funds in excess of Expenses of the Properties,
including, but not limited to, funds designated hereunder as Reserves, to be
transferred to a segregated operating account or accounts for the Company
(collectively, the “Operating Account”) on a monthly basis.  Upon the receipt by
the Company of proceeds from any Major Capital Event, such funds shall be
deposited directly into the Company’s Operating Account.  All withdrawals from
accounts maintained for or on behalf of the Company shall be made upon the
signature of such person or persons as the Manager may designate.  

Indemnification.  Inland agrees to indemnify and hold NYSTRS harmless from any
loss incurred by NYSTRS if the Company loses any funds maintained in the Master
Account due to the actions, omissions or financial condition (including without
limitation the bankruptcy or insolvency) of any Person other than the Company,
its subsidiaries or NYSTRS who has (or is asserted in any bankruptcy or
insolvency proceedings to have) an ownership interest in such Master Account,
excluding; however,  any bankruptcy, insolvency or similar event related to the
financial institution at which the Master Account is maintained.

Requirement for Segregated Accounts.  NYSTRS shall be entitled to require that
the Manager and the Property Manager cause all funds of the Company to be
deposited in the Operating Account, and not in the Master Account, if at any
time hereafter Inland fails to meet 2 of the 3 ratios described on EXHIBIT 8-E
attached hereto (the “Ratios”).  The Manager shall cease to deposit funds in the
Master Account and cause all funds of the Company then deposited therein to be
transferred to the Operating Account within five (5) days after written notice
from NYSTRS that Inland has failed to meet such Ratios as reasonably determined
by NYSTRS after review of any filing made by Inland with the Securities and
Exchange Commission setting forth the financial information required to
determine the Ratios (the “Filing”).  In the event that based upon the next
Filing made by Inland, Inland’s financial position has changed such that Inland
has cured the failure to meet 2 of the 3 Ratios, the Manager and the Property
Manager, may, upon written notice from the Manager to NYSTRS (containing a copy
of such Filing), again deposit Company funds in the Master Account; provided,
however, that the right to cure the failure the meet the Ratios may only be
exercised by Inland twice, and upon the third failure to meet the Ratios, all
Company funds shall thereafter be deposited solely to the Operating Account, and
no deposits of Company funds may thereafter be made in the Master Account.

Compensation of Manager.  Except as otherwise set forth in this Agreement,
during the term of the Company, the Manager shall not be entitled to any fees or
other remunerations for its services as Manager of the Company. 

Expenditures by Manager.  The Company shall reimburse the Manager for any costs
that may be expended by the Manager on behalf of the Company in accordance with
this Agreement made out of funds other than those of the Company.

Liability of Manager.  The Manager (which for purposes of this Section 8.6 and
Section 8.7 shall include his partners, officers, directors, shareholders,
members, managers, employees, agents, affiliates and legal representatives)
shall not be liable to a Member or the Company for honest mistakes of judgment,
or for action or inaction, taken reasonably and in good faith for a purpose that
was reasonably believed to be in the best interests of the Company, or for
losses due to such mistakes, action or inaction, or for the negligence of any
employee, provided that such employee was supervised with reasonable care, or
for the negligence, dishonesty or bad faith of any broker or other agent of the
Company, provided that such broker or agent was selected, engaged or retained
and supervised with reasonable care. The Manager may consult with counsel and
accountants in respect of Company affairs and be fully protected and justified
in any action or inaction that is taken in accordance with the advice or opinion
of such counsel or accountants, provided that they shall have been selected with
reasonable care.  The Members shall look solely to the assets of the Company for
the return of their capital and, if the assets of the Company remaining after
payment or discharge of the debts and liabilities of the Company are
insufficient to return such capital, they shall have no recourse against the
Manager for such purpose.  Notwithstanding any of the foregoing to the contrary,
the provisions of this Section shall not be construed to relieve (or attempt to
relieve) the Manager for any liability it may have to a Member or the Company
for any actions by the Manager, or its agents or employees, which constitute the
breach or violation of its obligations under or in connection with this
Agreement or any liability by reason of gross negligence, recklessness or
intentional wrongdoing or to the extent (but only to the extent) that such
liability may not be waived, modified or limited under applicable law, but shall
be construed so as to effectuate the provisions of this Section to the fullest
extent permitted by law.

Indemnity.

Company Indemnity.  The Company shall, to the fullest extent permitted by
applicable law, indemnify, defend and hold harmless each Member and its
Affiliates, including without limitation the Manager (collectively, the
“Indemnified Party“) against any losses, claims, cost, expenses, damages,
demands or liabilities to which such Indemnified Party may become subject as a
result of claims brought by third parties (i.e., any Person that is not an
Affiliate of NYSTRS or Inland) in connection with any matter arising out of or
incidental to any act performed or omitted to be performed by any such
Indemnified Party in connection with this Agreement or the Company’s business or
affairs; but only to the extent that such act or omission (i) was not
attributable to such Indemnified Party’s fraud, bad faith, willful misconduct or
gross negligence and (ii) did not constitute a breach or violation by said
Indemnified Party of its obligations under or in connection with this
Agreement.  If an Indemnified Party becomes involved in any capacity in any
action, proceeding or investigation in connection with any matter arising out of
or in connection with this Agreement or the Company’s business or affairs, the
Company shall make advances to such Indemnified Party for its reasonable legal
and other reasonable out-of-pocket expenses (including the cost of any
investigation and preparation) as they are incurred in connection therewith,
provided that such Indemnified Party shall promptly repay to the Company the
amount of any such reimbursed expenses paid to it if it shall ultimately be
determined that such Indemnified Party was not entitled to be indemnified by the
Company in connection with such action, proceeding or investigation. Any
indemnity under this Section 8.7(a) shall be paid solely out of and to the
extent of Company assets and shall not be a personal obligation of any Member. 

Release and Member Indemnity. Each Member hereby releases the other Member, the
Manager and each of their Affiliates and holds them harmless from and against
any and all claims, demands, liabilities, costs, damages, expenses and causes of
action of any nature whatsoever arising out of or incidental to any action or
omission of the Member or the Manager taken or omitted to be taken reasonably
and in good faith and in conformity with the material terms of this Agreement,
except to the extent that such actions or omissions arise out of or are
incidental to the fraud, bad faith, willful misconduct or gross negligence of
such party.  To the extent not released hereby, each Member and the Manager
(each such Person being referred to herein as an “Indemnitor”) shall indemnify,
defend and hold harmless the Company and each of the other Members and their
Affiliates from and against any and all claims, demands, liabilities, costs,
damages, expenses and cause of action of any nature whatsoever arising out of or
incidental to any act performed by or on behalf the Indemnitor not taken
reasonably and in good faith and in conformity with the material terms of this
Agreement, or out of or incidental to fraud, bad faith, willful misconduct or
gross negligence.  A Member whose Affiliate is serving as the Manager shall be
jointly and severally liable with said Affiliate for the performance of the
Manager’s obligations as an Indemnitor under this Section 8.7(b).

Survival. The provisions of this Section 8.7 shall survive for a period of two
years from the date of dissolution of the Company, provided that if at the end
of such period there are any actions, proceedings or investigations then
pending, an Indemnified Party may so notify the Company, the Members and the
Manager at such time (unless the Indemnified Party has previously provided
notice to the Company, the Members and the Manager of such matter), which notice
shall include a brief description of each such action, proceeding or
investigation and the liabilities asserted therein and the provisions of this
Section 8.7 shall survive with respect to each such action, proceeding or
investigation (or any related action, proceeding or investigation based upon the
same or similar claim) for which the Company had notice until such date that
such action, proceeding or investigation is finally resolved, and the
obligations of the Company under this Section 8.7 shall be satisfied solely out
of Company assets. 

Expenses.  To the extent that a Manager, Member, officer, employee or agent of
the Company has been successful, on the merits or otherwise, in the defense of
any action, suit or proceeding referred to in paragraph (a) or (b), above, or in
defense of any claim, issue or matter therein, the person shall be indemnified
against expenses (including attorney’s fees) actually and reasonably incurred by
the person in connection therewith. 

Determination.  Any indemnification under paragraphs (a) and (b), above (unless
ordered by a court), shall be made by the Company only as authorized in the
specific case, upon a determination that indemnification of the manager, member
officer, employee or agent is proper in the circumstances because the person has
met the applicable standard of conduct set forth in either paragraph (a) or (b),
above.  The determination shall be made by the Executive Committee, excluding
any member of the Executive Committee appointed by a Member who (or whose
Affiliate) is a party to the action, suit or proceeding. 

Payment in Advance.  Expenses incurred in defending a civil or criminal action,
suit or proceeding may be paid by the Company in advance of the final
disposition of the action, suit or proceeding, as authorized by the Manager or
Members in the specific case, as provided in paragraph (d), above, upon receipt
of an undertaking by or on behalf of the manager, member, officer, employee or
agent to repay that amount, unless it shall ultimately be determined that the
person is entitled to be indemnified by the Company as authorized in this
Section 8.7. 

Indemnification Not Exclusive.  The indemnification provided by this Section 8.7
shall not be deemed exclusive of any other rights to which those seeking
indemnification may be entitled under the Company’s Certificate of Formation, or
any agreement, vote of members or disinterested managers, or otherwise, both as
to action in the person’s official capacity and as to action in another capacity
while holding office, and shall continue as to a person who has ceased to be a
director, officer, manager, employee or agent, and shall inure to the benefit of
the heirs, executors and administrators of such person. 

Insurance.  The Company may purchase and maintain insurance on behalf of any
person who is or was a manager, officer, employee or agent of the Company, or
who is or was serving at the request of the Company as a director, officer,
manager, employee or agent of another limited liability company, corporation,
partnership, joint venture, trust or other enterprise, against any liability
asserted against the person and incurred by the person in any capacity, or
arising out of the person’s status as such, whether or not the Company would
have the power to indemnify the person against the liability under the
provisions of this Section 8.7. 

Report to Members.  If the Company has paid indemnity or has advanced expenses
to a manager, member, officer, employee or agent, the Company shall promptly
report the indemnification or advance in writing to the Members. 

Definitions.  For purposes of this Section, references to “other enterprises”
shall include employee benefit plans; references to “fines” shall include any
excise taxes assessed on a person with respect to an employee benefit plan; and
references to “serving at the request of the Company” shall include any service
as a manager, officer, employee or agent of the Company that imposes duties on,
or involves services by the manager, officer, employee or agent with respect to
an employee benefit plan, its participants or beneficiaries.  A person who acted
in good faith and in a manner the person reasonably believed to be in the best
interests of the participants and beneficiaries of an employee benefit plan
shall be deemed to have acted in a manner “not opposed to the best interests of
the Company” as referred to in this Section 8.7. 

Tax Matters Member.  Inland shall be the Company’s “Tax Matters Partner” as
defined in Code Section 6231(a)(7) (the “TMP”).  The TMP shall have the right to
resign by giving 30 days written notice to the Members.  Upon the resignation of
the TMP, a successor TMP shall be selected by the Members.  The TMP shall employ
experienced tax counsel to represent the Company in connection with any audit or
investigation of the Company by the Internal Revenue Service (the “Service”) and
in connection with all subsequent administrative and judicial proceedings
arising out of such audit.  The Company shall not be obligated to pay any fees
or other compensation to the TMP in its capacity as such; provided, however,
that all reasonable expenses incurred by the TMP in serving as the TMP shall be
a Company expenses and the TMP shall be reimbursed by the Company in connection
therewith.  Notwithstanding the foregoing, it shall be the responsibility of the
Manager and of each Member, at their expense, to employ tax counsel to represent
their respective separate interests.  If the TMP is required by law or
regulation to incur fees and expenses in connection with tax matters not
affecting each of the Members, then the TMP may, in its sole discretion, seek
reimbursement from or charge such fees and expenses to the Capital Accounts of
those Members on whose behalf such fees and expenses were incurred.  The TMP
shall keep the Members informed of all administrative and judicial proceedings,
as required by Code Section 6223(g), and shall furnish to each Member a copy of
each notice or other material communication received by the TMP from the
Service, and each notice or other communication sent by the TMP to the Service,
except such notices or communications as are sent directly to such Member by the
Service.  The relationship of the TMP to the Members is that of a fiduciary, and
the TMP has a fiduciary obligation to perform its duties as TMP in such manner
as will serve the best interests of the Company and all of the Members. 
Notwithstanding the foregoing, the TMP shall not take any position or action
with the Service without prior approval from the Members, including but not
limited to any decision: 

to enter into a settlement agreement which purports to bind Members other than
the TMP;

to file a petition contemplated in Section 6226(a) or 6228(a) of the Code;

to file any request contemplated in Section 6227(b) of the Code;

to enter into an agreement extending the period of limitations as contemplated
in Section 6229(b)(1)(B) of the Code. 

To the fullest extent permitted by law, the Company agrees to indemnify the TMP
and its agents and save and hold them harmless, from and in respect of (i) all
reasonable fees, costs and expenses in connection with or resulting from any
claim, action or demand against the TMP, the Manager or the Company that arise
out of or in any way relate to the TMP’s status as TMP for the Company, and
(ii) all such claims, actions and demands and any losses or damages therefrom,
including amounts paid in settlement or compromise of any such claim, action or
demand; provided that this indemnity shall not extend to conduct by the TMP
adjudged (i) not to have been undertaken reasonably and in good faith to promote
the best interests of the Company in accordance with this Agreement or (ii) to
have constituted gross negligence, recklessness, intentional wrongdoing or
breach or violation of this Agreement by the TMP.


Membership

Rights and Obligations of the Members.  Except as otherwise provided in this
Agreement to the contrary, the Members shall take no part in the control or
management of the affairs of the Company, nor shall a Member have any authority
to act for or on behalf of the Company or to sign for or bind the Company. 

Approval of Members.  Whenever any vote or consent of the Members shall be
required pursuant to this Agreement, such vote or consent shall require the
unanimous agreement of all of the Members. 

Executive Committee.  

Executive Committee.  When and to the extent that the Members are required to
vote or consent or otherwise take any action hereunder, including, but not
limited to, the approval of any Major Decisions, such vote, consent or action on
the part of the Members shall be taken on behalf of the Members by the Executive
Committee (the “Executive Committee”), except for the approval of the
acquisition by the Company of any Additional Property, which acquisition must be
approved by the Members in accordance with the procedure described in
Section 6.2. 

Number.  There shall be four (4) members of the Executive Committee. 

Election; Removal; Replacement.  Inland does hereby elect Mark Zalatoris and
Scott Carr to act on behalf of Inland on the Executive Committee (individually,
an “Inland Executive Committee Member”, and collectively, the “Inland Executive
Committee Members”) with David Kayner designated as an alternate with the right
to attend and vote at any meeting of the Executive Committee not attended by
either or both of the other two Inland Executive Committee Members. 
Notwithstanding anything to the contrary contained herein, Inland shall have the
authority at any time and from time to time to remove and replace any Inland
Executive Committee Member (and any successor thereto). NYSTRS does hereby elect
Brian Lantz and Mark Bratt to act on behalf of NYSTRS on the Executive Committee
(individually, an “NYSTRS Executive Committee Member”, and collectively, the
“NYSTRS Executive Committee Members”) with Jay Raghavan designated as an
alternate with the right to attend and vote at any meeting of the Executive
Committee not attended by either or both of the other two NYSTRS Executive
Committee Members.  Notwithstanding anything to the contrary contained herein,
NYSTRS shall have the authority at any time and from time to time to remove and
replace any NYSTRS Executive Committee Member (and any successor thereto).  If
any Executive Committee Member is not available to attend and vote at any
meeting of the Executive Committee, then the alternate Executive Committee
Member named by such Member shall be entitled to act as an Executive Committee
Member after notice from the Member whose alternate will be attending and voting
to the other Member.  The Executive Committee Members, the Manager and the other
Member shall be entitled to act in reliance upon the votes cast or the consents
given by any alternate Executive Committee Member.

Decisions.  Whenever the Executive Committee shall be required to take any
action, make any decision or exercise any discretion, the action, decision or
exercise of discretion shall require the concurrence of all of the persons
appointed to the Executive Committee.  Whenever the Inland Executive Committee
Members or the NYSTRS Executive Committee Members, as the case shall be, shall
be required to take any action, make any decision or exercise any discretion on
behalf of the Member which such Executive Committee Members represent, such
action, decision or exercise of discretion by the Inland Executive Committee
Members or the NYSTRS Executive Committee Members, as the case may be, shall
require the concurrence of all of the persons appointed as the Inland Executive
Committee Members or the NYSTRS Executive Committee Members. 

Meetings of the Executive Committee Members.  Regular meetings of the Executive
Committee Members may be held on a monthly or other basis as agreed to by the
Executive Committee Members from time to time.  Special meetings of the
Executive Committee may be called for any purpose at any time by any Executive
Committee Member.  Meetings shall be held at the principal office of the Company
or such other place as may be designated by the Executive Committee Members. Any
actions required or permitted to be taken at a meeting of the Executive
Committee may be taken without a meeting upon the unanimous written consent of
the Executive Committee Members. Executive Committee Members may participate and
act at any meeting through the use of a conference telephone or other
communications equipment by means of which all persons participating in the
meeting can hear and speak to each other. 

Officers of the Company.  The Executive Committee may from time to time appoint
one or more persons to serve as officers of the Company, in such capacities and
with such delegated rights and powers as the Executive Committee may unanimously
approve; provided, however, that no such officer shall have any different or
greater rights and powers than the Manager has under this Agreement.  Officers
appointed by the Executive Committee shall be entitled to be indemnified by the
Company in accordance with Section 8.7.

Continuation of Business.  Upon the recommendation of the Manager, the Executive
Committee shall approve all actions necessary (1) for the continuation of the
Company’s valid existence as a limited liability company under the laws of the
State of Delaware and of each other jurisdiction in which such existence is
necessary to protect the limited liability of the Members or to enable the
Company to conduct the business in which it is engaged and (2) for the
accomplishment of the Company’s purposes.

Time.  The Executive Committee Members shall devote to the Company such time as
may be necessary for the proper performance of all of their duties under this
Agreement, but the Executive Committee Members shall not be required to devote
full time to the performance of such duties and may have other business
interests or engage in other business activities.  Neither the Company nor any
Member shall have any right, by virtue of this Agreement, to share or
participate in such other investments or activities of the Executive Committee
Members.  The Executive Committee Members shall not incur any liability to the
Company or to any Member as a result of engaging in any other business or
venture. 

Restrictions on Authority of the Executive Committee.  Without the consent of
all Members, the Executive Committee shall have no authority to: 

do any act in contravention of this Agreement or the Act;

possess property, or assign rights in specific Company property, for other than
a Company purpose; or

knowingly perform any act that would subject any Member to liability for the
obligations of the Company in any jurisdiction. 

Liability of Executive Committee Members.  The Executive Committee Members shall
not be liable to the Company or to any Member for any losses sustained or
liabilities incurred as a result of any act or omission of the Executive
Committee if the act or omission did not constitute fraud, bad faith, gross
negligence, or willful or wanton misconduct.  For purposes of this Agreement,
any act or omission, if done or omitted to be done in reliance, in whole or in
part, upon the advice of independent legal counsel or independent certified
public accountants unanimously selected by the Executive Committee, will be
presumed to have been done or omitted to be done in good faith and not to
constitute fraud, bad faith, gross negligence or willful or wanton misconduct. 

Compensation.  The Executive Committee Members shall not be entitled to
compensation for their services as a member of the Executive Committee.

Liability.  No Member shall be personally liable for any of the debts of the
Company or any of the losses thereof beyond the amount contributed or required
to be contributed by it to the Company under this Agreement and as otherwise
specified in the Act.

Expenses of Members.  The Company shall reimburse the Members for any costs that
may be expended by them on behalf of the Company in accordance with this
Agreement made out of funds other than those of the Company.  


Admission of Additional Members; Assignment Provisions

Additional Members and Membership Interests.  No additional Members may be
admitted to the Company, other than any Transferee of the Interests in the
Company currently owned by NYSTRS or Inland, as the case may be, as and to the
extent permitted under this Agreement.  No additional membership interests in
the Company may be issued. 

General Provisions.  The following rules shall apply to transfers of Company
interests and the admission of additional persons to the Company: 

Definitions.  The following terms shall have the following meaning: 

“Interest”.  The interest of each Member in the Company attributable to its
status as a Member of the Company, including the right of such Member to any and
all Distributions and other benefits (including management and voting rights) to
which such Member may be entitled as provided in this Agreement and under
applicable law, subject to all liabilities and obligations of such Member as
provided in this Agreement and under applicable law. 

“Transfer”.  As a noun, the transfer, sale, assignment, conveyance, gift,
mortgage, pledge, hypothecation, charge or other encumbrance of a Member’s
Interest (or, as the context may require, a direct or indirect interest in any
Member), in whole or in part, whether voluntarily or by operation of law, or the
entry by a Member into any agreement or contract to do so (that is not
conditioned on any approval or other conditions required hereunder), or the
consent by or permission of a Member to any of the foregoing with respect to
such Member’s Interest (or a direct or indirect interest in such Member), or the
sufferance by a Member of any third person to do any of the foregoing; and as a
verb, to take any of the preceding actions; provided that: 

In the case of NYSTRS, no Transfer shall be deemed to have occurred by reason of
any change from time to time in the beneficiaries of NYSTRS or any merger or
reorganization of NYSTRS with or into any other New York State‑sponsored pension
plan or retirement plan;

In the case of Inland, notwithstanding any other provision of this Agreement to
the contrary, no Transfer shall be deemed to have occurred by reason of (A) any
merger or reorganization of Inland with or into Inland Retail Real Estate Trust,
Inc., Inland Western Retail Real Estate Trust, Inc. or Inland American Real
Estate Trust, Inc., regardless of whether Inland is the survivor, (B) any merger
or reorganization of Inland with or into any other entity, provided that either
(i) Inland is the survivor, or, (ii) if Inland is not the survivor in a merger
with any other entity, two or more of the key executives named in Section 10.7
continue to be involved in the operation of the Company in substantially similar
capacities and the net worth of the surviving entity is equal to or greater than
the net worth of Inland on or prior to the date of merger, or (C) any transfer
by any owner of any securities issued by any Member or any direct or indirect
owner of any Member pursuant to a transaction occurring in the ordinary course
of trading of publicly traded securities, if the securities were issued pursuant
to a registration statement that has been filed with and declared effective by
the United States Securities and Exchange Commission, subject only to any
required consent of the mortgage or beneficiary under any deed of trust of any
property of the Company; provided, however, no Change of Control shall have
occurred in connection with any of the foregoing. 

“Change of Control”.  Shall mean that a Person or group of Persons acting in
concert (other than the direct or indirect beneficial owners of the membership
interests of Inland as of the date hereof) shall, as a result of a tender or
exchange offer, open market purchases, privately negotiated purchases or
otherwise, have become the direct or indirect beneficial owner (within the
meaning of Rule 13d3 under the Exchange Act) of securities of Inland
representing more than twenty percent (20%) of the combined voting power of the
outstanding voting securities for the election of directors or shall have the
right to elect a majority of the management committee or board of managers of
Inland, or shall otherwise have the right to direct the management of Inland. 

“Transfer Affiliate”.  With respect to each Member, any Person that directly, or
through one or more intermediaries, controls or is controlled by or is under
common control with, such Member; or any person in which such Member has a
direct, or indirect through one or more intermediaries, controlling interest as
a partner, member, manager, principal, shareholder, beneficiary or otherwise as
an owner. 

Restrictions on Transfer.  Except as expressly permitted in Sections 10.2(e) and
(f), no Member shall Transfer, or cause or permit the Transfer of, all or any
portion of its Interest or any interest therein, without obtaining the prior
written consent of the other Member.  Such consent may be given or withheld in
the sole and absolute discretion of any Member, whether reasonable or
unreasonable under the circumstances.  Any Transfer, or purported Transfer, of
all or any part of an Interest made in violation of the provisions of this
Article 10 shall be void and of no force or effect against the Company, the
other Member, any creditor of the Company or any claimant against the Company. 
If a Member consents to a Transfer of the Interest of another Member or if a
Member effects a Transfer of its Interest permitted under this Article 10, then
the giving of any such consent or the making of such permitted Transfer in any
one or more instances shall not limit or waive the requirement for such consent
or the application of the provisions of this Article 10 to any other or
subsequent Transfer of such Member’s Interest. 

Condition to All Transfers.  It shall be a condition to any Transfer that any
required consent to such Transfer by any Secured Lender shall have been
obtained.  It shall also be a condition to the effectiveness of any Transfer of
all or part of the Interest of a Member to a Person other than a Member,
including Transfers otherwise permitted by Section 10.2(e) or (f), and a
condition to the purported transferee of such Transfer being admitted as a
Member of the Company or otherwise being entitled to any benefits or rights
under this Agreement or otherwise associated with such Interest, that: 

except in the case of a Transfer of ownership interests in a Member permitted by
Section 10.2(e), (a) the transferee shall execute and deliver to the other
Member a written agreement reasonably satisfactory to the other Member accepting
and adopting the terms of this Agreement and unconditionally assuming and
agreeing to be bound by all obligations, conditions and covenants of the
transferring Member hereunder with respect to the Interest transferred (whether
in existence at the time of such Transfer or accruing thereafter), and (b) any
guarantor of the obligations of the transferor under this Agreement shall
execute a written guaranty of the obligations of the transferee hereunder, to
the same extent and on the same terms as such guaranty of the transferor’s
obligations;

except in the case of a Transfer of ownership interests in a Member permitted by
Section 10.2(e), the other Member shall have received such evidence (including
opinions of counsel) of the due authorization, execution and delivery of
instruments by, and the validity and enforceability of such instruments against,
such transferee as the other Member shall reasonably request; and

the other Member, at its option, shall have received an opinion of counsel
reasonably acceptable to the other Member that (a) such Transfer shall not
violate any federal or applicable state securities law or cause the Company to
fail to qualify for an exemption from registration under the federal and any
applicable state securities laws, and (b) such Transfer will not result in the
imposition of fiduciary responsibility on the Company, any Member or any
Affiliate of any Member under the Employee Retirement Income and Security Act of
1974, as amended from time to time (“ERISA”). 

Indirect Transfers.  If an Interest is at any time held by a Member that is a
partnership, corporation, limited liability company, trust or other person, any
Transfer of a direct or indirect ownership interest in such Member shall be
deemed a Transfer of the Interest of such Member and subject to the provisions
of Section 10.2, except as expressly provided in Section 10.2(e) or (f) or in
the definition of “Transfer.” 

Certain Permitted Transfers.  Notwithstanding the provisions of Sections 10.2(b)
and (d), but subject to the limitations of Section 10.2(c), any Person who is a
stockholder, partner, member or other direct or indirect owner of any Member
may, from time to time, Transfer all or a portion of such Person’s direct or
indirect interest in such Member to any Person, provided that (a) any required
consent of the mortgagee or beneficiary under any mortgage or deed of trust of
any of the property of the Company has been received, (b) either (i) the
assignee of such interest satisfies the provisions set forth in Section 10.2(g)
or (ii) the Members receive other evidence satisfactory to each of them that the
proposed Transfer shall not result in adverse consequences to such Member or the
Company relating to ERISA, and (c) after giving effect to such Transfer, such
Member would come within the definition of a “Transfer Affiliate” as applied to
such Member as constituted on the date of this Agreement. 

Transfers to Transfer Affiliates.  Subject to the limitations of
Section 10.2(c), each Member shall have the right, at any time or from time to
time, without the consent of the Manager or any other Member, to sell or assign
all or any portion of its Interest to a Transfer Affiliate of such Member.  In
the event of any such transfer, the transferee shall assume all obligations of
the transferor attributable to the Interest transferred, in accordance with
Section 10.2(c), provided that the transferor shall not thereby be released and
shall continue to be jointly and severally liable with such transferee for all
such obligations.  Furthermore, any transferee of all or any portion of the
Interest of a Member shall have the right, pursuant to this Section 10.2(f), to
assign all or any portion of its Interest to such Member or any Transfer
Affiliate of such Member, except that if a Member has assigned its entire
Interest, any further assignment of all or any portion of such Interest shall be
subject to the provisions of this Article 10.  If a Member shall transfer less
than its entire Interest to a Transfer Affiliate, references to such Member in
this Agreement shall refer to such Member and its Transfer Affiliate
collectively, and such transferor Member shall be authorized to act on behalf of
such Transfer Affiliate for all purposes under this Agreement. 

ERISA Provisions.  A purchaser or assignee referred to in Section 10.2(b) shall
satisfy the provisions of this Section 10.2(g) if (a) such Person is not an
“employee benefit plan” as defined in Section 3(3) of ERISA, which is subject to
Title I of ERISA, (b) the assets of such Person do not constitute “plan assets”
of one or more such plans within the meaning of 29 C.F.R. Section 2510.3101, and
(c) such Person is not a “governmental plan” within the meaning of Section 3(32)
of ERISA.  Each Member hereby agrees to indemnify, defend and hold the other
Member harmless from and against all loss, cost, damage and expense (including,
without limitation, attorneys’ fees and costs incurred in the investigation,
defense and settlement of claims and losses incurred in correcting any
prohibited transaction, and in obtaining any individual prohibited transaction
exemption under ERISA that may be required, in such other Member’s sole
discretion) that such other Member may incur, directly or indirectly, as a
result of a Transfer of a direct or indirect interest in such Member to any
Person not satisfying the provisions of this Section 10.2(g). 

Binding Effect.  Any person acquiring or claiming an interest in the Company, in
any manner whatsoever, shall be subject to and bound by all terms, conditions
and obligations hereof to which its predecessor in interest, if any, was subject
or bound, without regard to whether such person has executed a counterpart
hereof or any other document contemplated hereby.  No person, including the
legal representatives, heirs or legatees of a deceased Member, shall have any
rights or obligations greater than those set forth herein and no person shall
acquire an interest in the Company or become a Member except as permitted
hereby. 

Actions Prior to Acceptance of Assignment.  The Company and the Manager shall be
entitled to treat the assignor of the assigned interest as the absolute owner
thereof in all respects and shall incur no liability for distributions made in
good faith to such assignor prior to such time as the documents specified in
paragraph (a), above, have been delivered to and accepted by the Manager.

Costs.  The costs incurred by the Company in processing an assignment (including
attorney’s fees) shall be borne by the assignee, and shall be payable prior to
and as a condition of admission to the Company.

Transfers by the Manager Prohibited.  The Manager’s interest in the Company is
that of an agent of the Company and is not susceptible of being sold, assigned,
pledged, mortgaged or otherwise disposed of or transferred. 

Transfers by Members. 

Continuation of Company Upon Certain Events.  The death, disability, court
declaration of incompetence, bankruptcy, dissolution, liquidation or other
dissociation of a Member shall not dissolve the Company, but it shall be
continued with the successor or legal representative of the Member; such
successor or legal representative shall, to the extent of the interest acquired,
be entitled only to the predecessor Member’s rights, if any, in the capital,
profits and losses and distributions of the Company, and no such person shall
have any right to participate in the management of the affairs of the Company or
vote on any Company matter without the written consent of the Members. 

Restrictions of Transfer.  In addition to the general restrictions set forth
herein, no Member shall sell, exchange, pledge, mortgage, hypothecate or
otherwise transfer or encumber its interest in the Company without the prior
written consent of the Members. Any such transfer or encumbrance shall be void
from inception and of no force or effect whatsoever. 

Option to Sell Interests or Properties. 

Option to Sell.  At any time after (i) the second anniversary of the acquisition
of any of the Initial Properties, or (ii) the second anniversary of the
acquisition of any Additional Property (collectively, the “Investment Period”),
any Member can seek to obtain a bona fide offer to sell to a third party for
cash either (a) all (but not less than all) of its interest in the Company, or
(b) one or more Properties owned by the Company; provided that the Property to
be sold has been held for two years (the “Offered Interest”).   Prior to
obtaining such offer, the Member that desires to sell the Offered Interest (the
“Selling Member”) shall furnish the Manager and the other Member (the “Other
Member”) with notice setting forth the cash price (subject to adjustment as set
forth in Section 10.11(i)) and any other material economic terms at which the
Selling Member will agree to sell the Offered Interest (the “Offer Notice”). 
The provisions of this Section shall not apply to a transfer described in
Section 10.2(e) or (f), above.  If the Offered Interest consists of more than
one Property, the Selling Member shall submit a separate Offer Notice with
respect to each such Property, and the procedures of this Section 10.5 shall
apply separately and independently with respect to each Offer Notice (so that,
for example, the Other Member may deliver a separate Response Notice with
respect to each Property), and the term Offered Interest shall refer separately
to each Property, rather than to such Properties collectively.  Under no
circumstances shall any Member have the right to Transfer its Interest in the
Company, pursuant to this Section 10.5, to any “Prohibited Transferee.”  As
employed herein, the term Prohibited Transferee shall mean: 

(x)        with respect to NYSTRS, Donahue Schriber or Edens & Avant; and

(y)        with respect to Inland, transferees who are not operators of retail
properties with an equity capitalization of at least $750,000,000.

Response Notice.  The Other Member shall have the right and option (the
“Option”) to purchase all (but not less than all) of the Offered Interest at the
purchase price set forth in the Offer Notice (subject to adjustment as set forth
in Section 10.11(i)), said Option being exercised by notice from the Other
Member to the Selling Member and the Manager (the “Response Notice”) on or
before the 30th day after the Other Member’s receipt of the Offer Notice.  The
Response Notice shall be accompanied by written evidence of the deposit by the
Other Member with a third-party escrow agent selected by the Other Member (the
“Escrow Agent”) in an amount equal to the lesser of 5% of the cash price set
forth in the Offer Notice or $1,000,000, as the case may be. 

Closing.  If the Other Member elects to exercise its Option to acquire the
entire Offered Interest, the Selling Member shall sell and assign the Offered
Interest or shall consent to the Company’s sale of the Offered Interest, as the
case may be, to the Other Member, which sale and assignment shall be closed at
the Company’s principal office or such other location as the Members may
mutually agree, at any time on or before the 60th day following the Other
Member’s receipt of the Offer Notice or on such later date as the Members may
agree.  At the closing, payment of the purchase price for the interests in the
Company or the Selling Properties, as the case may be, purchased pursuant to the
exercise of any rights or option arising under this Section shall be paid in
full by wire transfer of immediately available funds. 

Rejection of Option.  If the Selling Member wishes to sell its interest in the
Company and the Other Member does not agree to purchase all of the Offered
Interest, the Option provided to the Other Member in this Section shall be
deemed to have lapsed and expired.   If the Selling Member desires to sell more
than one Property, and the Other Member does not agree to purchase one or more
of the Properties as set forth in the Response Notice delivered hereunder by the
Other Member, the Option provided to the Other Member in this Section shall be
deemed to have lapsed and expired as to the Property which the Other Member has
not agreed to purchase.  If the Other Member fails to deliver a Response Notice
required hereunder, such failure shall mean that the Other Member does not agree
to the purchase described herein, and the Option provided to the Other Member
shall be deemed to have lapsed and expired.  Thereupon, the Selling Member shall
be entitled to sell and assign the its interest in the Company or the Property
or Properties which the Other Member did not agree to purchase for an all‑cash
purchase price, to any bona fide third party and in connection therewith shall
have the right to engage brokers, attorneys and other consultants not Affiliated
with the Selling Member on behalf of the Company, on terms acceptable to the
Selling Member; provided, however, such sale or assignment (i) is consummated
for a purchase price which is not less than 100% of the price set forth in the
Offer Notice and upon other economic terms that are not more favorable to the
buyer than those set forth in the Offer Notice, and (ii) is closed within 12
months of the date the Offer was originally received by the Selling Member. In
the event that the Offered Interest is not transferred in accordance with the
terms and conditions set forth herein, the Option shall be reinstated, and the
Offer Notice shall again be required to be given to the Other Member as set
forth herein.  In the event of a sale of one or more of the Properties owned by
the Company, the purchase price shall be distributed by the Company to the
Members as provided in Section 7.4(c) and, if applicable, Section 7.4(d),
above. 

Two-year Holding Period Requirement.  Except to the extent provided in
Section 10.7, and notwithstanding anything to the contrary contained in this
Section 10.5, no Member can seek to sell all of its interest in the Company (as
opposed to an interest in one or more of the Properties) if there are any
Properties owned by the Company which have been held for less than two years. 

Option to Buy Interests or Properties. 

Buy-Sell Notice.  At any time after the Investment Period, any Member (the
“Initiating Member”) may give written notice (the “Buy-Sell Notice”) to the
other Member (the “Responding Member”) stating the Initiating Member’s
determination of either (i) the value of the Company (the “Company Value”) or
the value of one or more Properties of the Company (the “Selling Properties”)
that the Initiating Member desires that the Company sell (the “Property
Value”).  In the case of the Property Value, the Property Value shall be the
gross fair market value of the Property or Properties.  In the case of the
Company Value, the Company Value shall be the gross fair market value of all of
the Properties and other tangible Company assets.  The Buy-Sell Notice shall
state that the Initiating Member is willing to (a) in the case of the interests
in the Company, buy all of the Responding Member’s interests in the Company or
(b) in the case of the Selling Properties, purchase from the Company the Selling
Properties for the Property Value (subject to adjustment as set forth in
Section 10.11(i)). If the Buy-Sell Notice would relate to the purchase of more
than one Property, the Selling Member shall submit separate Buy-Sell Notices
with respect to each such Property, and the procedures of this Section 10.6
shall apply separately and independently with respect to each Offer Notice (so
that, for example, the Other Member may deliver a separate Response Notice with
respect to each Property), and the term Selling Properties shall refer
separately to each Property, rather than to such Properties collectively.  

Response Notice.  On or before the 60th day after the receipt by the Responding
Member of the Buy-Sell Notice, the Responding Member may give written notice
(the “Response Notice”) either (i) accepting the Initiating Member’s offer to
purchase all of the Responding Member’s interests in the Company or purchase the
Selling Properties for the Property Value, as the case may be, or (ii) agreeing
to purchase all of the Initiating Member’s interests in the Company or purchase
the Selling Properties for the Property Value, as the case may be, in either
case subject to adjustment as set forth in Section 10.11(i).  If the Response
Notice provides that the Responding Member is agreeing to purchase all of the
Initiating Member’s interests in the Company or the Selling Properties, the
Response Notice shall be accompanied by the tender to a third‑party escrow agent
selected by the Initiating Member (the “Escrow Agent”) in an amount equal to the
lesser of 5% of (i) the Company Value or the Property Value, or (ii) $1,000,000,
as the case may be (the “Buy-Sell Deposit”).  If the Response Notice accepts the
Initiating Member’s offer to purchase, then within five (5) business days after
its receipt of the Response Notice, the Initiating Member shall tender to the
Escrow Agent an amount equal to the Buy-Sell Deposit with respect to the Selling
Property or the selling Member’s Interest, as the case may be.  If the
Responding Member fails to deposit the Buy-Sell Deposit as and when required
pursuant to this paragraph (b), the Response Notice shall be deemed defective,
with the same consequences as through the Response Notice had not been
delivered.  If the Initiating Member fails to deposit the Buy-Sell Deposit as
and when required pursuant to this paragraph (b), and such failure is not cured
within 5 business days after written notice from the other Member, the
Initiating Member shall be in default of this Agreement, and shall be deemed to
be a “Defaulted Member,” with the consequences set forth in Section 10.11(k)
below.

Purchase Price.  Upon the sale of any Member’s interest in the Company pursuant
to this Section or the sale of the Selling Properties for the Property Value,
the buying Member shall pay to the selling Member cash in the amount that the
selling Member would have received had the Company received the Company Value or
the Property Value, as the case may be, and the same was distributed by the
Company to the Members as provided in Section 7.4(c) and, if applicable, Section
7.4 (d) above.  The Company Value or the Property Value, as the case may be,
shall be adjusted for any outstanding indebtedness, and any transaction costs,
expenses and prorations in accordance with Section 10.11.

Failure to Respond.  If the Responding Member does not deliver the Response
Notice to the Initiating Member as set forth herein, then the Responding Member
shall be deemed to have accepted the offer of the Initiating Member to purchase
all of the Responding Member’s interests in the Company or purchase the Selling
Properties for the Property Value, as the case may be. 

Closing.  The closing of any purchase made under this Section shall be held at
the principal place of business of the Company or such other location as the
Members may mutually agree, on a date designated by the Member who is purchasing
the interests in the Company, but in no event later than 30 days after the date
when all existing options to purchase have been exercised or have expired.  At
the closing, payment of the purchase price for the interests in the Company or
the Selling Properties, as the case may be, purchased pursuant to the exercise
of any rights or option arising under this Section shall be paid in full by wire
transfer of immediately available funds. 

Two-year Holding Period Requirement.  Except to the extent provided in
Section 10.7, and notwithstanding anything to the contrary contained in this
Section 10.6, no Member can seek to sell all of its interest in the Company (as
opposed to an interest in one or more of the Properties) if there are any
Properties owned by the Company which have been held for less than two years. 

Early Exercise of Sale Procedures.

Events Triggering Sale of Interests or Properties.  Upon the occurrence of any
of the events described in Section 10.7(b) (a “Buy-Out Event”), the provisions
of Section 10.5 and 10.6 may be exercised at any time from and after the date of
this Agreement by the Members as follows: 

Upon the occurrence of a Buy-Out Event described in Section 10.7(b)(i), the
procedures described in Sections 10.5 or 10.6 may be initiated by any Member;
and

Upon the occurrence of a Buy-Out Event described in Section 10.7(b)(ii) through
and including (xiv), the procedures described in Sections 10.5 or 10.6 may only
be initiated by the Member who has not given rise to the Buy-Out Event. 

Buy-Out Events.  For purposes of this Agreement, each of the following shall be
considered a “Buy-Out Event”: 

The Executive Committee is unable to reach unanimous agreement as to a Major
Decision, and such impasse is not resolved by unanimous vote of the Members,
acting individually, and not through the Executive Committee, within a 60-day
period. 

A Member becomes insolvent, or generally fails to pay, or admits in writing its
inability to pay, its debts as they mature, or the Member applies for, consents
to, or acquiesces in, the appointment of a trustee, receiver or other custodian
for the Member, or makes a general assignment for the benefit of creditors; or
in the absence of such an application, consent or acquiescence, a trustee,
receiver or other custodian is appointed for the Member or for a substantial
part of the property of the Member, and is not discharged within thirty (30)
days; or any bankruptcy, reorganization, debt arrangement or other proceeding
under any bankruptcy or insolvency law, or any dissolution or liquidation
proceeding, is instituted by or against the  Member, and, if instituted against
the Member, is consented to or acquiesced in by the Member or remains for thirty
(30) days undismissed; or any warrant or attachment or similar legal process is
issued against any Member or any substantial part of its property which is not
released within thirty (30) days of service. 

The failure of a Member (or, if said Member has an Affiliate serving as the
Manager of the Company, the failure of said Member’s Affiliate) to perform any
material term, condition or obligations under this Agreement or any other
agreement governing the Company or its interest in any Property, and such
failure continues beyond any applicable notice and/or cure period, or if none is
provided, if such failure is not cured within 30 days after written notice
specifying such failure from the other Member, which cure period shall be
extended for such longer period as is necessary if the default is by its nature
not capable of being cured within 30 days and the notified Member (or its
Affiliate) has promptly commenced and is diligently proceeding to cure such
failure. 

Any attempted sale, transfer or assignment or hypothecation of any Member’s
interest in the Company, or any part thereof, that is not permitted in
accordance with the terms of this Agreement, including, but not limited to, a
Transfer hereunder which is not permitted under Section 10.2 or Section 10.5
hereof.  

Upon any termination, dissolution or liquidation of any Member. 

The entry of any final judgment or decree of a court or governmental agency
having proper jurisdiction, declaring any Member guilty of a felony involving
moral turpitude, fraud or wrongdoing in connection with any business activity. 

Misapplication by any Member or any affiliate or subsidiary thereof of any funds
of the Company or any affiliate or subsidiary of the Company, which funds are
not properly reapplied within 15 days after written notice thereof from the
Company. 

Fraud or intentional misrepresentation by any Member or any affiliate or
subsidiary thereof of a material fact to another Member or any affiliate or
subsidiary of such other Member, whether or not with respect to the business or
affairs of the Company, which affects the business, operations, assets or
reputation of the Company. 

Willful or intentional misconduct by the Member or any affiliate or subsidiary
thereof with respect to the business, operations or assets of the Company. 

An attempt by the Member to partition the property of the Company in violation
of this Agreement. 

An attempt by the Member to withdraw from the Company in violation of this
Agreement. 

A failure by a Member to contribute capital to the Company which such Member has
agreed to contribute pursuant to Section 5.2 of this Agreement. 

If two or more of Mark Zalatoris, Scott Carr, Bill Anderson or Brett Brown cease
to be full‑time employees of Inland at any time within the Acquisition Period,
and such persons are not replaced by Inland with executives with similar
experience within 120 day of the cessation of their employment subject to the
approval of NYSTRS in its sole discretion.

The termination of the REIT Agreement described in Section 13.5 hereof.

Inland Stock as Consideration.  In the event that Inland is the acquirer of any
Property or NYSTRS Interests pursuant to the exercise of the procedures
described in Sections 10.5 or 10.6, NYSTRS, at its sole option, may elect to
require that some or all of the cash consideration that would otherwise be due
to NYSTRS be paid in the common stock of Inland (the “Stock”); provided,
however, that the portion of the consideration to be paid in Stock shall be no
more than 8.5% of the aggregate equity capitalization of Inland for the Calendar
Year ended immediately prior to the issuance of the Stock.  The Stock shall be
issued at a price based upon the trailing 30 calendar day average price as of
the date of issuance, less a 2.5% discount with respect to the typical costs
which would otherwise have been incurred by Inland in connection with the
offering of the Stock, and shall be subject to the terms of a lock-up agreement
between Inland and NYSTRS pursuant to which NYSTRS shall agree not to sell or
otherwise transfer the Stock for 18 months after issuance by Inland, and such
other reasonable terms and conditions as may be required by Inland which shall
not unreasonably restrict transfer of the Stock.  NYSTRS agrees to make such
other covenants, agreements, representations and warranties and execute and
deliver such other documents as shall be determined by Inland and its counsel as
necessary and appropriate in connection with the issuance of its Stock. 

Procedure Upon Winding-Up.

Dissolution Notice.  If on the Termination Date, as may be extended by agreement
of the Members hereunder, the disposition of all of the remaining Properties and
other non-cash assets of the Company (collectively, the “Assets”) has not been
completed, then Inland shall give written notice (the “Dissolution Notice”) to
NYSTRS stating Inland’s determination of the value of such Assets, which shall
be itemized for each of the Assets  (the “Stated Price”). 

NYSTRS Response Notice.  On or before the sixtieth (60th) day after the receipt
by NYSTRS of the Dissolution Notice, NYSTRS shall give written notice (the
“NYSTRS Response Notice”) either (i) agreeing to sell its interests in the
Company; or (ii) agreeing to sell some or all of the individual Assets (the
“Identified Assets”) to Inland at the purchase price described in Section
10.9(c), and requiring that the Company sell all of the other Assets not being
sold to Inland, if any (the “Remaining Assets”) to a buyer that is not an
Affiliate of Inland and that is not acting as a nominee for Inland (a “Third
Party Buyer”) in open market transactions for not less than 100% of the Stated
Price.

Sale of NYSTRS Interests.  If NYSTRS elects to sell its interests in the Company
or the Identified Assets to Inland, then within 30 days of the receipt of the
Response Notice, Inland shall pay to NYSTRS, in cash, such amount as would be
due to NYSTRS if the Company (i) had sold the Identified Assets at the Stated
Price, (ii) satisfied all of its obligations, and (iii) made liquidating
distributions to the Members in accordance with Article 12, except that no
deduction shall be made for transfer taxes, prepayment premiums, yield
maintenance charges or other like charges except to the extent actually payable
in connection with the transaction.  Simultaneously with the payment to NYSTRS,
the Company shall transfer and convey its interests in the Identified Assets to
Inland or NYSTRS shall transfer and convey its interests in the Company to
Inland. 

Sale of Assets.  Manager shall cause the Remaining Assets to be sold by such
means as the Manager determines would be appropriate to cause the Remaining
Assets to be sold for all‑cash to a Third Party Buyer no less than 180 days from
the Termination Date; provided, however, if the third party offers which the
Manager receives during the sale period for any of the Assets (the “Offer
Prices”), are less than 100% of the Stated Price for said Asset, then Inland
shall be entitled to acquire the said Asset at the Offer Price which have been
received by the Manager, provided, that such Offer Price is at least 97% of the
Stated Price.  If, however, the Offer Prices for any Remaining Asset is less
than 97% of the Stated Price, or if the Manager gets no offers with respect to
any Remaining Asset, or if the Offer Price for any Remaining Asset is between
97% and 100% and Inland does not elect to buy said Remaining Assets, then the
Members must agree to either (i) sell the Remaining Assets with Offer Prices to
Inland at the Offer Prices, and sell the other Remaining Assets to Inland for
amounts which shall be agreed to by the Members in their sole discretion, or
(ii) sell the applicable Remaining Assets to the third parties at the Offer
Prices, and sell the other Remaining Assets to Inland for amounts which may be
agreed to by the Members in their sole discretion, or (iii) extend the term of
the Company for one year and repeat the process described herein at the end of
the one-year extension, provided, however, that at such time the then Remaining
Assets shall be sold at market to third parties for the best offers received by
the Company and no Member shall have any further rights to acquire the Remaining
Assets. 

Failure to Respond.  If NYSTRS does not deliver the NYSTRS Response Notice to
Inland as set forth herein, then NYSTRS shall be deemed to have accepted the
offer of Inland to acquire the interests of NYSTRS as provided in this Section. 

Priority of Purchase Rights.  Notwithstanding any other provisions of this
Article 10, a Member may not initiate the procedures under any of Sections 10.5,
10.6, 10.7 or 10.9 (the “Buy-Sell Options”, or a “Buy-Sell Option”) during any
period after which the provisions of any such Section have been initiated and
the purchase of a Member’s Interest or one or more Properties is pending, until
either such pending transaction has been consummated or it has been conclusively
determined that such pending transaction shall not be consummated either by
reason of the expiration of any specified time periods or otherwise. 
Notwithstanding the foregoing, if a Member has initiated the procedures in
Section 10.5, 10.6 or 10.7 with respect to certain Properties, the other Member
shall have the right to initiate the procedures in Section 10.5, 10.6 or 10.7
with respect to one or more of the other Properties.  The order of the
initiation of the procedures under the Buy-Sell Options shall be determined by
the date of deemed delivery of the applicable notices, as provided in Article
15. 

Procedures for Closing of Purchase and Sale Transactions.  The provisions of
this Section 10.11 shall apply to any purchase by one Member of another Member’s
Interest pursuant to any provision of this Article 10, or one Member’s purchase
of a Property from the Company, except to the extent otherwise specified in the
applicable Section within this Article 10. 

Liabilities; Indemnity.  The purchasing Member (and the Company, if it continues
in existence) shall indemnify, defend and hold the selling Member, its
directors, officers, shareholders, partners, members, managers, employees and
agents, or any of them harmless from any and all claims, demands, actions,
losses, liabilities, costs, or expenses (including reasonable attorneys’ fees)
arising out of or in connection with all obligations or liabilities of the
Company, incurred or accrued after the date of consummation of the purchase and
sale of the selling Member’s Interest or the Property. Thereupon, except as
limited by the preceding sentence and except to the extent that the Member
continues to have an Interest in the Company, this Agreement shall terminate as
to the transferring Member but shall remain in effect as to the other Member. 

Releases.  In connection with a purchase by a Member of another Member’s
Interest or the purchase by a Member of any Property from the Company under any
provision of this Article 10, if the non-selling Member or any Affiliate thereof
is a guarantor or an indemnitor, in the case of the purchase of a Member’s
Interest, with respect to any obligations of the Company for or in connection
with borrowed money or is otherwise liable thereon, or in the case of a Property
being purchased, with respect to any obligations of the Company for or in
connection with borrowed money or liabilities with respect to the Property, then
at or prior to the closing of such transaction and as a condition precedent to
such closing, the purchasing Member shall obtain a release of such guarantee or
liability (excluding only any environmental indemnity to any lender to the
Company to the extent that such indemnity relates to the period preceding the
closing); or if such a release is not obtainable without the payment of any
money by any Member, with the consent of the Member whose guarantee or other
obligation is to be released  (which may be granted or withheld in its sole
discretion), the purchasing Member shall fully indemnify the Member whose
obligation is to be released and its Affiliates with respect to any such
obligations arising from and after the date of the applicable Transfer, in form
and substance reasonably satisfactory to both Members.  Any such indemnity by
the purchasing Member shall be secured by its right to all distributions under
Article 7 by the Company (both with respect to the purchased Interest and with
respect to all other Interests of the purchasing Member and its Affiliates).  If
the releases described above are not obtainable without the payment of money by
any Member and the Member to be released does not consent to the indemnification
described above, then the Members shall have no further rights or obligations
under this Article 10 to purchase or sell the applicable Interest with respect
to the particular event or election giving rise to such rights, except that any
deposit given in connection with the purchase shall be promptly returned to the
purchasing Member.  Notwithstanding the immediately preceding sentence, the
right of a Member to purchase the other Member’s Interest under this Agreement
may subsequently arise as a result of similar or other circumstances, subject in
each case to this Section 10.11. 

Form of Payment of Purchase Price.  The purchase price for a Member’s Interest
or any Property shall be paid by wire transfer of immediately available funds as
directed by the selling Member or the Company, as the case may be. 

Location and Time Periods.  The closing of any purchase and sale of an Interest
between Members or of any Property under this Article 10 shall be held at the
principal office of the Company or such other location as the Members may
mutually agree upon, within the time period prescribed for said closing under
the applicable section of this Article 10. 

Closing Documents.  Each Member or the Company, as the case may be, shall
deposit such documents and instruments, duly executed, and acknowledged where
required, as may be necessary to consummate the purchase and sale of a Member’s
Interest or the purchase of a Property hereunder.  Without limiting the
foregoing, the selling Member or the Company, as the case may be, shall execute
and deliver at the closing an assignment, instrument of conveyance or other
instrument appropriate to convey the entire Interest of the selling Member to
the purchasing Member, or the Property to the purchasing Member, and shall
deliver to the purchasing Member such evidence as the purchasing Member may
reasonably request showing that the Interest or the Property being sold is owned
or will be owned by the purchasing Member free and clear of any and all claims,
liens and encumbrances of any kind or nature, except to the extent expressly
assumed by the purchasing Member.  Such conveyance instrument (or a separate
document that survives closing) shall contain the representations and warranties
set forth on EXHIBIT 10-A hereto.

Lender’s Consents.  In addition, as a condition precedent to the closing, the
parties to the transaction shall obtain the written consents of any lenders to
the Company (to the extent such consents are required under the applicable loan
documents) to the transactions to be consummated at the closing.  The purchasing
and selling Members shall each use their reasonable best efforts and cooperate
in good faith to obtain such lenders’ consents.  If any such consent cannot be
obtained, then, at the election of the purchasing Member, either (i) the
purchasing Member may, in its sole discretion, waive the requirement of such
consents; or (ii) the rights and obligations of the Members to purchase and sell
resulting from the applicable election shall terminate and no Member shall have
any further right or obligation arising from such election to purchase or sell. 

Payment of Loans.  If the selling Member has any outstanding debts to the
Company or the purchasing Member that were not taken into consideration in
determining the purchase price, all proceeds of the purchase price will be paid
to the Company or the purchasing Member (pro rata in accordance with the amounts
owed by the selling Member to each) for and on behalf of the selling Member
until all such debts, including accrued and unpaid interest, will have been paid
and discharged in full. If there are any outstanding loans owed by the Company
or the purchasing Member to the selling Member or its Affiliates, such loans,
including accrued and unpaid interest, shall be purchased without discount by
the purchasing Member as a condition precedent to the closing, except to the
extent that said obligations were taken into consideration in determining the
purchase price.  The purchase price for such loans shall be paid in full at the
closing in the same manner as the purchase price for the Interest is paid.  At
the closing, the selling Member shall deliver to the purchasing Member each note
or other instrument evidencing such loans, all documents securing such loans and
an assignment or satisfaction, which assignment or satisfaction shall be at the
election of the purchasing Member. 

Operations in Pre-Closing Period.  From the date of an Offer Notice or a
Buy-Sell Notice or an Election Notice until the date on which the closing occurs
under said section, or, if earlier, the date on which the Members agree not to
proceed with such closing, the Company will continue to be operated in the
ordinary course, as if the closing were not going to occur, the Members and the
Manager will continue to have all power and authority granted in this Agreement
(including the power to make distributions), and the Members and the Manager
will exercise their power and authority in good faith and without regard to the
fact that such closing may occur, and the Company shall not enter into any
contracts or agreements, or otherwise agree, to sell or otherwise dispose of the
Property; except that the Company shall be authorized to consummate any
transactions which were the subject of binding contractual obligations entered
into prior to the commencement of such period. 

Closing Costs and Prorations.  On the date of the closing of the purchase of a
Member’s Interest by another Member, or the purchase of a Property by a Member, 
closing adjustments and prorations of items of income and expense of the Company
and transaction costs and expenses shall be made between the Members, such that
the closing adjustments and prorations shall reflect those that would have been
incurred, paid or received had the Property or Properties been sold either (i)
with respect to the Initial Properties, pursuant to the form of Proration
Agreement attached to and made a part of the Contribution Agreement, or (ii)
with respect to any Additional Property, using the same methodology by which the
closing adjustments and prorations were determined by the Company and the third
party seller in connection with the acquisition of the Property by the Company. 
In addition, the parties shall take into account, without limitation of
customary practice and procedure, the following additional items: Financings
which shall continue to encumber the Property after the closing, any accrued
interest on such Financings, and any cash reserves or other assets held for the
benefit of the Property by the Company, the Property Manager, any lender, agent
or other person.  The Members shall, in good faith, use their reasonable best
efforts to resolve any dispute or questions relating to the amount of
transaction costs, expenses and net proration credits.  If the Members are
unable to promptly resolve the same in good faith, either may apply to the
American Arbitration Association (AAA), in Chicago, Illinois for the appointment
of an independent attorney, certified public accountant or real estate
professional familiar with customary commercial real estate practices and
procedures for adjudication pursuant to the Commercial Arbitration Rules
utilizing expedited procedures to settle any dispute or resolve any questions
concerning transaction costs, expenses and net prorations.  The pendency of any
dispute or questions concerning transaction costs, expenses and net prorations
shall not postpone closing as provided in this Article, but closing (based on
the purchasing Member’s good faith estimate) shall not prejudice the
entitlements of any party should the dispute or question be resolved in its
favor.  All such adjustments and prorations shall be either charged or debited
to the selling or purchasing Member, as may be appropriate.  One hundred twenty
(120) days after the date of the closing, any such prorations shall be adjusted
to the extent necessary to reflect actual events, subject to the resolution of
any pending dispute or open questions regarding same.  The purchase price to be
paid for a selling Member’s Interest shall also be (i) increased by the
aggregate amount of all Capital Contributions made by the selling Member
pursuant to Article 5, as between the date on which the purchase price for such
Member’s Interest was established pursuant hereto and the date of closing,
(ii) reduced by the aggregate amount of all distributions of Net Extraordinary
Cash Flow received by the selling Member between the date on which the purchase
price was established and the date of closing, and (iii) in the case of a
closing under the Buy-Sell Option, adjusted to reflect interest accrued and
unpaid with respect to Company Loans, Member Loans or other Indebtedness, to the
extent not otherwise taken into consideration in determining the amount
distributed under the Buy-Sell Option.  Furthermore, in the case of the sale of
a Member’s Interest, the purchasing Member shall have the right to offset any
sums owed by the selling Member to the purchasing Member or the Company against
the purchase price payable for the Interest acquired, and in the case of the
sale of a Property, the purchasing Member shall have the right to offset any
sums owed by the Company to the purchasing Member against the purchase price
payable for the Property acquired, to the extent that said obligations were not
otherwise taken into consideration in determining the purchase price. Each
Member shall bear the costs and expenses of the attorneys, consultants and other
professionals engaged by it.  Any transfer and transaction taxes, stamp taxes or
recording taxes in connection with said Transfer shall be paid by the buyer or
seller, as the case may be, in keeping with local custom in the jurisdiction in
which the taxes are levied. 

Specific Performance.  It is the intent of the Members that the requirements or
obligations, if any, of any Member to sell its Interest and of any Member to
purchase another Member’s Interest or a Property from the Company in accordance
with the provisions of this Article 10 shall be enforceable by an action for
specific performance, with the same force and effect and at least to the same
extent as is permitted at law or in equity for the specific performance of a
contract relating to the purchase of real property or an interest therein. 

Failure to Close.  If the Member electing to buy the other Member’s Interests in
the Company or the Selling Properties fails to consummate the acquisition as
contemplated under the Buy-Sell Option, except to the extent that such failure
is caused by the other Member or the Company (the “Defaulted Member”), the
Defaulted Member may not initiate the purchase and sale procedures under the
Buy-Sell Options for a period of 12 months after the date on which the
acquisition was otherwise required to close hereunder and any Buy-Sell Deposit
made to the Escrow Agent shall be tendered to the other Member as liquidated
damages, and not as penalty, for the failure of the Defaulting Member to close. 
The other Member may, at its sole option, thereafter sell to a third party the
Company interests or the Properties which were to be sold pursuant to the
Buy-Sell Option at the price which was to be paid by the Defaulted Member. Such
sale shall be consummated during the 12-month period described herein without
further obligation to obtain the consent of the Defaulted Member, provided,
however, if the other Member consummates such sale to a third party, the other
Member shall reimburse the Defaulted Member for any Buy-Sell Deposit.  The
Defaulted Member shall cooperate with the selling Member and shall take such
actions as shall be necessary to complete such sale.  In the event of a sale of
a Member’s interest in the Company, the purchaser of the interest shall, to the
extent of the interest acquired, be entitled only to the predecessor Member’s
rights, if any, in the capital, profits and losses and distributions of the
Company, and no such person shall have any right to participate in the
management of the affairs of the Company or vote on any Company matter without
the consent of the Members.  In the event of a sale of one or more of the
Properties owned by the Company, the purchase price shall be distributed by the
Company to the Members as provided in Section 7.4(c) and (d) above.

Assignees.  For purposes of this Article 10, the Interest of each Member shall
include all Company Interests owned by such Member and any Interest that is
owned by any Affiliate of such Member or that has been assigned by such Member
to an Affiliate of such Member or to any other Person (other than to another
Member or an Affiliate thereof).  Any elections made by any Member, and any
obligations of any Member to sell its Interest under this Article 10 shall bind
any Affiliate and any other such assignee of such Member.  All references in
this Article 10 to a Member shall include all Affiliates of such Member and,
except as provided above, all Persons to which any such Member has assigned any
portion of its Interest. 

Termination on Sale.  Upon consummation of the purchase and sale of a Member’s
Interest to another Member under this Article 10, (i) the selling Member’s
Interest in the Company shall be fully and completely settled and terminated,
and (ii) the selling Member’s rights and obligations under this Agreement shall
terminate, except (x) as to items incurred or accrued as of such date and not
subject to indemnification hereunder, and (y) as to any indemnity obligations of
such selling Member attributable to acts or events occurring prior to such date
or otherwise specified in this Article 10. 

Obligations Arising Prior to Transfer.  No Transfer permitted under this Article
10 (whether or not to another Member) shall relieve the transferor of any of its
obligations prior to such Transfer; except that the non-acquiring Member will be
released from any further obligation to make Capital Contributions to the
Company, whether or not approved prior to the date of transfer.

Offset.  The purchasing Member will be entitled to deduct from the amounts
otherwise payable to the selling Member any and all amounts owed by the selling
Member to the purchasing Member, including damages owed by the selling Member by
reason of any default, to the extent agreed by the parties or to the extent such
damages have been reduced to an arbitration award or a final nonappealable
judgment, as applicable, and to the extent not otherwise taken into
consideration in determining the purchase price.

In-Kind Distribution Election. 

Determination of Net FMV. If NYSTRS makes an election (an “In-kind Distribution
Election”), pursuant to Section 6.6(a) hereof, to cause the Randall Square
Property, the Cobbler Crossing Property or both to be distributed in kind to
Inland (“In-kind Distribution”), the net fair market value of the Property (the
“Net FMV”) shall be determined by taking (x) the Net Operating Income of the
Property (as defined herein) for the forward looking twelve-month period
beginning on the last day of the Calendar Year ending immediately prior to the
date of repurchase, divided by the “Cap Rate” for the Property as set forth on
EXHIBIT 6-A, less (y) the principal amount of any indebtedness encumbering the
Property. As used herein, the term “Net Operating Income” shall mean gross
revenues with respect to the Property, less total operating expenses, but not
including any capital expenditures, principal and interest with respect to any
Financings, income taxes or any depreciation or amortization.

Closing.  The closing of each In-kind Distribution shall be completed within
sixty (60) days after the applicable In-kind Election is made. The mechanics of
closing shall be in accordance with Sections 10.11 (a) through (f) and (h)
hereof, with the proration mechanism in Section 10.11 (i) being used to adjust
the Net FMV as of the closing date.  Concurrently with the distribution of the
Property in question to Inland, the Company shall distribute to NYSTRS, as a
return of capital, an amount (the “NYSTRS Special Distribution”) equal to the
sum of (i) the amount of NYSTRS’ Initial Capital Contribution with respect to
said Property, plus (ii) the amount of any Additional Capital Contributions made
by NYSTRS with respect to said Property (reduced by the amount of any
distributions of Net Extraordinary Cash Flow previously received by NYSTRS with
respect to said Property), plus (iii) NYSTRS’ Percentage Interest of the amount,
if any, by which the Net FMV exceeds the sum of the amounts in clauses (i) and
(ii).  Upon the making of the In-kind Distribution, Inland’s Unreturned Capital
shall be reduced by an amount equal to the sum of (x) the Agreed Net Value of
the Property as set forth on EXHIBIT 6-A, plus (y) the amount of any Additional
Capital Contributions made by Inland with respect to the Property (reduced by
the amount of any distributions of Net Extraordinary Cash Flow previously
received by Inland with respect to said Property), plus (z) Inland’s Percentage
Interest of the amount, if any, by which the Net FMV exceeds the sum of the
amounts in clause (x) and (y).  The NYSTRS Special Distribution shall be paid
from, and in reduction of the balance of, the NIC Funds, and if for any reason
the NIC Funds are insufficient for such purpose, Inland shall make a capital
contribution to the Company in the amount of the difference, which amount shall
thereupon be distributed to NYSTRS.


Resignations, Withdrawals, and Priorities

Resignations and Withdrawals.  No Member shall be entitled to withdraw or resign
from the Company, except pursuant to the terms of this Agreement.  The Manager
shall not have the right to resign or withdraw as Manager of the Company, except
that the Manager shall be entitled to resign and appoint as Manager an Affiliate
of the Manager, provided, however, that such appointee is also an affiliate of a
Member; the consent to which replacement shall not be unreasonably withheld by
the Members in accordance with Section 8.1(c) hereof.  No Member shall be
entitled to receive any money or property from the Company except (a) by way of
distributions upon the winding up of the Company pursuant to Article 12, (b) by
way of distributions of Net Ordinary Cash Flow and Net Extraordinary Cash Flow
as provided pursuant to Section 7.4, (c) in respect of any bona fide loans to
the Company then due and owing and (d) as expressly provided elsewhere in this
Agreement. 

Priorities.  Except as expressly provided in this Agreement to the contrary, no
Members shall have a priority right as to withdrawals, distributions or the
return of contributions. 

Interest on Capital Contributions.  No interest shall be allowed to any Member
upon the amount of its Capital Contributions or Capital Account. 


Winding Up

Liquidation Procedures.  Upon termination of the Company pursuant to Article 5,
the affairs of the Company shall be wound up and the Company shall be
dissolved.  As part of the winding up of the Company, a proper accounting shall
be made of the net profit or net loss of the Company from the date of the last
previous accounting to the date of termination. 

Liquidating Trustee.  Upon the winding up of the Company business for any
reason, the Manager shall act as “Liquidating Trustee” or shall elect a
Liquidating Trustee.  If the Manager has been removed, has withdrawn or is
unwilling or unable to act as or elect a Liquidating Trustee, Members holding a
majority of the Percentage Interests shall act as or elect a Liquidating
Trustee.  The Liquidating Trustee shall have full power to sell, assign and
encumber Company assets for all‑cash in transactions with Persons that are not
Affiliates of either Member and are not acting as nominees for either Member. 
All certificates or notices required by law shall be filed on behalf of the
Company by the Liquidating Trustee. 

Distribution on Winding Up.  In the event of the winding up of the Company for
any reason, the proceeds of liquidation shall be applied by the end of the
Calendar Year in which the liquidation occurs or, if later, within 90 days after
the date of such liquidation, in the following rank and order: 

Creditors.  To the creditors of the Company, including Members who are
creditors, in satisfaction of liabilities of the Company, all in the order of
priority and to the extent provided by law. 

Expenses.  To the payment of costs and expenses incurred in the dissolution and
termination of the Company. 

Priority Loans.  To the repayment of any unpaid Company Loans made by Members to
the Company. 

Members.  Among the Members in accordance with Section 5.1 of EXHIBIT 7-D 
provided that NIC Funds shall be distributed solely to Inland.

Liquidating Trust.  In the discretion of the Liquidating Trustee, a pro rata
portion of the distributions that would otherwise be made to the Members
pursuant to Section 12.3 may be distributed to a trust established for the
benefit of the Members for the purposes of liquidating Company assets,
collecting amounts owed to the Company and paying any contingent or unforeseen
liabilities or obligations of the Company arising out of or in connection with
the Company.  The assets of any such trust shall be distributed to the Members
from time to time in the reasonable discretion of the Liquidating Trustee, in
the same proportions as the amount distributed to such trust by the Company
would otherwise have been distributed to the Members pursuant to this
Agreement. 

Distributions In Kind.  No distributions in kind shall be made to any Member,
unless expressly approved in advance by both Members or as otherwise provided in
this Agreement. 

Partition.  No Member shall have the right to partition any property of the
Company during the term of this Agreement, or while such assets are held in
trust pursuant to Section 12.4, nor shall any Member make application to any
court of authority having jurisdiction in the matter or commence or prosecute
any action or proceeding for such partition and the sale thereof, and upon any
breach of the provisions of this Section by any Member, the other Members, in
addition to all of the rights and remedies in law and in equity that they may
have, shall be entitled to a decree or order restraining and enjoining such
application, action or proceeding. 


Conflicts and Covenants

Manager Time Commitment.  The Manager shall cause so much time to be devoted to
the business of the Company as, in its judgment, the conduct of the Company’s
business shall reasonably require. 

Related Business Partners.  Without the prior written approval of the other
Member (the “Non‑Affiliated Member”) the Company may not employ, contract for
services with, acquire or sell goods, property and materials from or to and
otherwise deal with any Member or Manager or any Affiliate of any Member or
Manager, on any basis, with the exception of (a) the Management Agreement and
the Leasing Agreement between the Property Manager and/or the Leasing Agent and
the Company attached hereto as EXHIBIT 8-C and EXHIBIT 8-D, respectively, (b)
any other agreement between the Company and any other Inland Affiliates which
Affiliates are set forth on Exhibit 13-A on terms which are customary and
competitive and otherwise fair and reasonably, or (c) agreements which are
approved by the Executive Committee as a Major Decision pursuant to Section
8.2(c) or in the Annual Plan.  The Non‑Affiliated Member shall have the sole
right to enforce, compromise or settle, and exercise any and all rights of the
Company with respect to, any contract between the Company and any Affiliate of
the other Member in accordance with the terms of such agreements.  The
Management Agreement and the Leasing Agreement set forth those provisions of
such agreements which cannot be amended or modified without the consent of the
Non-Affiliated Member. No other contracts between the Company and any Affiliate
of a Member or Manager may be amended or modified in any way without the prior
written approval of the Non‑Affiliated Member. 

Competitive Undertakings.  Except as otherwise provided in Sections 13.4, 13.5
and 13.7 of this Agreement, any Member and the Manager may engage in business
ventures of any nature and description independently or with others, including,
but not limited to, business of the character described in Article 3 (or any
part thereof), and neither the Company nor any of the Members shall have any
rights in or to such independent ventures or the income or profits derived
therefrom. 

Exclusivity Covenant of NYSTRS. 

Exclusivity Covenant.  For so long as NYSTRS continues to be a Member of the
Company, NYSTRS agrees, for and on behalf of itself, and each NYSTRS Affiliate 
(which for purposes of Article 13 is referred to herein collectively as
“NYSTRS”), that the Company will be the NYSTRS’ exclusive vehicle for future
acquisition and ownership of retail properties within the Investment Area until
the earlier to occur of (i) the termination of the Company pursuant to the terms
of this Agreement, including any period during which the term of the Company is
extended; (ii) Additional Capital Contributions of $100,000,000 having been
funded by NYSTRS, (iii) 2 years after the date of this Agreement or (iv) the
termination of the restriction contained herein pursuant to
Section 13.4(b) (collectively, the “Restriction Period”).  During the
Restriction Period, without Inland’s consent, NYSTRS will not directly or
indirectly, whether individually, or as a shareholder, partner, member, owner,
manager, employee, agent, consultant or creditor of any business (which includes
owning, managing, operating, controlling, being employed by, acting as a
consultant to, giving financial assistance to, participating in or being
connected in any material way with any business or person so engaged) acquire
retail properties within the Investment Area. This exclusivity shall not apply
to:  (a) NYSTRS’ existing portfolio; (b) properties that are not consistent with
the Investment Guidelines; (c) properties presented to the Company for approval
pursuant to Section 6.2 in which Inland or its representatives on the Executive
Committee decline to invest (provided that the property was offered to the
Company on materially equivalent terms); or (D) entities in which NYSTRS is an
investor, but does not exercise majority voting control. 

Termination of NYSTRS Exclusivity Covenant.  In the event that within any period
of 12 consecutive months during the Acquisition Period as defined in
Section 6.2, the Manager does not present to the Executive Committee for
evaluation pursuant to Section 6.2 hereof either (i) 4 properties, or
(ii) transactions that represent at least $100 million in equity value, which
are consistent with the Investment Guidelines, regardless of whether NYSTRS
thereafter approves or disapproves of investment in such properties, the
exclusivity provisions set forth in Section 13.4(a) will terminate and be of no
further force or affect.  The Manager may, from time to time in its discretion,
provide the Company with investment properties that do not meet the Investment
Guidelines during the Investment Period; provided, however, presentation of such
properties for investment by the Company shall not be included in the
calculation of the number and equity value of properties which have been
presented to the Executive Committee for purposes of this Section, unless, with
the approval of the Members, the Company shall have acquired such investment
property notwithstanding the fact that it does not meet the Investment
Guidelines. 

Exclusivity Covenant of Inland. 

Exclusivity Covenant.  For so long as Inland continues to be a Member of the
Company, and until the termination of the restriction contained herein pursuant
to Section 13.5(b), Inland agrees, on behalf of itself and its Affiliates, which
for purposes of this provision shall not include Inland Retail Real Estate
Trust, Inc., Inland Western Retail Real Estate Trust, Inc. or Inland American
Real Estate Trust, Inc. (collectively, the “REITs”), that the Company will be
the exclusive vehicle for future acquisition, ownership and/or incentive
management activities of retail assets, with the exception of any third-party
property management or leasing that does not have incentive based compensation,
within the Investment Area during the Restriction Period.  During the Investment
Period, Inland will not, directly or indirectly, whether individually, or as a
shareholder, partner, member, owner, manager, employee, agent, consultant or
creditor of any business (which includes owning, managing, operating,
controlling, being employed by, acting as a consultant to, giving financial
assistance to, participating in or being connected in any material way with any
business or person so engaged) enter into any other partnership or joint venture
agreement or any incentive management agreement, with the exception of any
third-party property management or leasing that does not have incentive based
compensation, with another investor that would compete with the Company for the
acquisition of retail properties consistent with the Investment Guidelines
within the Investment Area. This exclusivity shall not apply to:  (a) any
existing joint ventures of Inland that will not serve as a vehicle for future
acquisitions; (b) properties that are not consistent with the Investment
Guidelines, (c) properties presented to the Company for approval pursuant to
Section 6.2 which NYSTRS or its representatives on the Executive Committee
decline (provided that the Property was offered to the Company on materially
equivalent terms); or (d) Inland’s existing portfolio.  As used in this
Agreement, the term “incentive management agreement” shall mean any arrangement
pursuant to which Inland or any affiliate of Inland is paid an amount that is
materially in excess of the usual and customary fees charged in the relevant
market with respect to its services in connection with management of any
property and such fee is dependent upon the overall success of such property. 

Termination of Inland Exclusivity Covenant.  In the event that within any period
of 12 consecutive months during the Restriction Period as defined in
Section 6.2, the NYSTRS Executive Committee Members or NYSTRS disapprove
investment by the Company pursuant to Section 6.2 hereof in either (i) 4
Properties, or (ii) transactions that represent at least $100 million in equity
value, provided that said investment opportunities were consistent with the
Investment Guidelines, and that the Manager complied in all material respects
with the procedures of Section 6.2 in presenting each such proposed investment
to the Company, the exclusivity provisions limiting Inland set forth in
Section 13.5(a) shall terminate.  Notwithstanding the foregoing, for purposes of
this provision, if NYSTRS shall disapprove an investment by the Company pursuant
to Section 6.2 because (i) the time period given to NYSTRS for review of the
acquisition was less than 30 days, and (ii) NYSTRS did not have sufficient time
to adequately review the acquisition within such time period, provided, however,
that NYSTRS, in good faith, had not yet determined, based upon the materials
presented for review, that it would be reasonably likely to disapprove the
investment in any event, then such disapproval will not be included in the
determination of the number and equity value of properties which have been
disapproved for purposes of this Section 13.5(b), provided that NYSTRS shall
recite the foregoing as the cause for its disapproval in a written notice to the
Manager.  The Manager may, in its discretion, provide NYSTRS with investment
opportunities for property that does not meet the Investment Guidelines during
the Investment Period; provided, however, the decision by NYSTRS to disapprove
of the investment by the Company in any such property shall not be included in
the calculation of the number or equity value of properties which NYSTRS has
disapproved for purposes of this Section.

Agreement with Inland related REITs.  Inland represents and warrants to NYSTRS
that Inland Real Estate Acquisition Corporation is or will be party to
agreements with the REITs pursuant to which the REITs have or will have each
agreed not to pursue acquisitions within the Investment Area (collectively, the
“REIT Agreements”).  Copies of the REIT Agreements will be provided to NYSTRS on
or prior to the contribution of any of the Initial Properties to the Company. 
Inland agrees that it will provide NYSTRS with written notice in the event that
any of the REITs terminate a REIT Agreement, in which event, such termination
shall be considered a Buy-Out Event in accordance with Section 10.7 hereof.

Confidentiality Covenant. 

Restriction on Disclosure.  Each Member, on behalf of itself and its Executive
Committee Members and advisors, agrees that it shall not at any time or in any
manner, either directly or indirectly, publish, communicate, divulge, disclose,
disseminate or otherwise reveal to any person or entity other than said Member’s
board members, trustees, officers and employees, prospective lenders to the
Company or its Properties, prospective investors or purchasers of the Company or
its Properties or any Member’s interest in the Company (which investors or
purchasers are themselves subject to confidentiality agreements reasonably
approved by the Manager), any attorneys, agents, advisors, consultants or
professionals engaged by said Member in connection with said Member’s investment
in the Company or the exercise (or potential exercise) of said Member’s rights
under this Agreement, or use for any purpose whatsoever any Confidential
Information, except as may be necessary in the course of performing authorized
services for the Company or as may be required by applicable order of court or
any governmental authority, any law, statute or regulation, the rules of any
stock exchange on which said Member’s shares are traded, any applicable federal
or state Freedom of Information Act, other similar legislation, or any
requirements of the Service regarding disclosure or reporting of the tax aspects
of this Agreement.  Before disclosing any Confidential Information under
compulsion of law, the Members shall use their best efforts to notify the
Company to the extent practicable and permitted by law.

Definitions.  For the purposes of this Agreement, the term “Confidential
Information” shall mean all information or data relating to (x) the terms of
this Agreement or (y) the business and affairs of the Company or Inland not
generally known outside of the Company or Inland, including, without limitation,
any information related to the Properties, as well as any information related to
any potential investments in properties, whether or not investment in such
properties is thereafter accepted or rejected by the Members, or any of the
Company’s or Inland’s processes, data, designs, compilations of information,
apparatus, computer programs, information of or relating to suppliers or
customers, customer requirements, cost or price data, research data, business
plans, marketing or sales plans or information, financial data, salary
information, policies and procedures, sales know-how or any other information
that may be considered to be proprietary to or a trade secret of the Company or
Inland, whether or not such information is considered a trade secret within the
meaning of applicable law. Information shall not be considered “Confidential
Information” if any of the following apply: 

It is already in or enters into the public domain otherwise than as a
consequence of a breach of the terms of this Agreement. 

It is already properly and lawfully in the possession of the receiving party and
is not subject to any obligation of secrecy on the receiving party’s part. 

It becomes available to a party on a non-confidential basis from a source other
than the Company, provided that such information was properly and lawfully in
the possession of such source and not, so far as the receiving party is aware
(after making due and careful inquiry), subject to any obligation of secrecy on
the part of such source. 

Remedies.

(a)        Remedies of Company.  The Members and the Executive Committee Members
agree that the scope and time periods contained in this Article have been
carefully considered and specifically agreed to as being reasonable and
necessary.   If any Member or Executive Committee Member or any Member’s
advisors shall at any time breach, violate or fail to comply fully with any of
the terms, provisions or conditions of this Article, the Company shall be
entitled to equitable relief by way of injunction (in addition to, but not in
substitution for, any and all other relief to which the Company may be entitled
either in law or in equity) to restrain such breach or violation or to require
compliance fully with the terms, provisions or conditions of this Article.  In
any such proceeding the Members and the Executive Committee Members agree not to
raise as a defense in any such proceeding any allegation that any of the
provisions of this Article are either unnecessary or unreasonable or that any of
them illegally restrain trade or any personal rights.  The Members further agree
to reimburse the Company for any cost of enforcing the provisions of this
Article, including reasonable attorney’s fees.

(b)        Remedies by Inland. If NYSTRS or any NYSTRS Executive Committee
Member or any NYSTRS advisor shall at any time breach, violate or fail to comply
fully with any of the terms, provisions or conditions of Section 13.7 of this
Article, Inland shall be entitled to equitable relief by way of injunction (in
addition to, but not in substitution for, any and all other relief to which
Inland may be entitled either in law or in equity) to restrain such breach or
violation or to require compliance fully with the terms, provisions or
conditions of Section 13.7 of this Article.  In any such proceeding NYSTRS and
the NYSTRS Executive Committee Members agree not to raise as a defense in any
such proceeding any allegation that any of the provisions of Section 13.7 of
this Article are either unnecessary or unreasonable or that any of them
illegally restrain trade or any personal rights.  NYSTRS further agree to
reimburse Inland for any cost of enforcing the provisions of Section 13.7 of
this Article, including reasonable attorney’s fees.

(c)        Remedies by NYSTRS. If Inland or any Inland Executive Committee
Member shall at any time breach, violate or fail to comply fully with any of the
terms, provisions or conditions of Section 13.7 of this Article, NYSTRS shall be
entitled to equitable relief by way of injunction (in addition to, but not in
substitution for, any and all other relief to which NYSTRS may be entitled
either in law or in equity) to restrain such breach or violation or to require
compliance fully with the terms, provisions or conditions of Section 13.7 of
this Article.  In any such proceeding Inland and the Inland Executive Committee
Members agree not to raise as a defense in any such proceeding any allegation
that any of the provisions of Section 13.7 of this Article are either
unnecessary or unreasonable or that any of them illegally restrain trade or any
personal rights.  Inland further agree to reimburse NYSTRS for any cost of
enforcing the provisions of Section 13.7 of this Article, including reasonable
attorney’s fees.

(d)        Modification by Court.  If a court or other body of authority and
competent jurisdiction determines that the covenants contained in this Article
are unenforceable, in whole or in part, due to the duration or scope of the
restrictions or limitations imposed therein or for any other reason, then the
court is hereby authorized and directed to make such modifications thereto as
are necessary to render said covenants enforceable to the maximum extent
permitted under applicable law, that being the intention of the parties hereto.

Activities of Inland.  NYSTRS expressly acknowledges and agree that Inland and
its affiliates and subsidiaries are engaged in all aspects of real property
ownership, management, leasing, acquisition and disposition, including, but not
limited to, each of the activities to be undertaken by the Company pursuant to
the terms of this Agreement.  Inland intends, in its capacity as Manager and as
a Member of the Company, to use its best efforts to take all actions in the
usual and customary course of its business to cause the Properties owned by the
Company to be operated, managed, leased, acquired and disposed of in the best
interests of the Company and each of its Members. Notwithstanding the forgoing,
and except as expressly agreed to by Inland in Section 13.5 hereof, nothing set
forth in this Agreement is intended to require that Inland or any of its
Affiliates operate their businesses in a manner which shall cause Inland or any
of its Affiliates to take any actions which are not in the best interests of the
owners or the tenants of any of the retail properties which are now or hereafter
owned or managed by Inland, or any of its Affiliates, including the Properties. 
NYSTRS, acknowledges and agree that Inland owes no fiduciary or other duty to
NYSTRS to cause the Properties to be treated any differently than any other
property which may be owned, managed or leased by Inland or any of its
affiliates or subsidiaries.  Notwithstanding the forgoing sentence, and except
as expressly agreed to by Inland in Section 13.5 hereof, nothing set forth in
this Agreement is intended to require that Inland or any of its Affiliates
operate the Properties in a manner which shall cause Inland or any of its
Affiliates to take any actions which are not in the best interests of the
Company and each of its Member.  Inland on behalf of itself and its Affiliates
and subsidiaries, agrees that, subject to the limitations of the Annual Plan,
and subject to obtaining the approval of the other Member in the case of Major
Decisions, for as long as Manager is an Affiliate of Inland, the Manager shall
operate the Company and its Subsidiaries and Properties in a manner consistent
with the customary standards for similar equity investments and properties owned
by Inland and its Affiliates taking into consideration the specific
characteristics of the Properties.  NYSTRS releases and holds Inland harmless
from any claims, losses, costs, damages or expenses which might be asserted by
NYSTRS as a result of any action or omission taken by Inland or any Affiliate
thereof which is or could be construed, interpreted or asserted to be to be
discriminatory, damaging or in any way adverse to any of the Properties or to
the Company. 


Counsel; Amendments

Counsel to the Company.  The Manager shall select attorneys for the Company from
a list of attorneys approved for various specified purposes, which shall be
attached to, and shall form a part of, each Annual Plan.  The fees and
disbursements of attorneys so selected shall be paid by the Company.  The
Members agree that neither shall assert the fact that a law firm has represented
(or is representing) the other Member in connection with the negotiation of this
Agreement or in connection with other matters unrelated to the Company to be a
basis for disqualifying said law firm from representing the Company and that the
future representation of the Company by any such law firm shall not disqualify
said firm from representing the respective Members in any dispute with each
other; provided that said firm shall thereupon cease to represent the Company. 

Amendments.  The terms and provisions of this Agreement may not be modified or
amended at any time and from time to time without the unanimous written consent
of the Members.


Representations and Warranties

Representations of Inland.  Inland represents and warrants to NYSTRS, as an
inducement to NYSTRS to execute this Agreement and perform its covenants and
agreements contained herein, as follows: 

Inland Capital Contribution.  Inland has the capability to provide $100 million
of Capital Contributions to the Company. 

Condition of Initial Properties.  Inland has no knowledge of any material
environmental or physical issues pertaining to the Initial Properties other than
as disclosed in the reports with respect to the Initial Properties provided by
Inland to NYSTRS and Morgan Stanley or in the Contribution Agreement.

Representations of NYSTRS.  NYSTRS represents and warrants to Inland, as an
inducement to Inland to execute this Agreement and perform its covenants and
agreements contained herein as follows: 

NYSTRS Capital Contributions.  NYSTRS has the capability and will, if required
under the terms of this Agreement, contribute to the Company the Initial Capital
Contributions necessary for the Company to acquire the Initial Properties and
$100 million of Additional Capital Contributions to acquire Additional
Properties;

Board Approval.  NYSTRS has received the appropriate approvals from its Board of
Trustees and Morgan Stanley’s Investment Committee to enter into this Agreement
and make such Capital Contributions as shall be necessary to complete the
acquisitions of the Initial Properties; and

(c)        Due Diligence. NYSTRS has completed to its satisfaction all due
diligence with respect to the Company and the Initial Properties.

Securities Representations.  Each of the Members hereby represents and warrants
to the other Members as follows: 

No Registration Statement.  It has been advised no registration statement
relating to interests in the Company or otherwise has been or shall be filed
with the United States Securities and Exchange Commission under the Federal
Securities Act of 1933, as amended, or the securities laws of any state. 

Representations and Warranties.  Each Member represents and warrants to the
Manager and to the Company that: 

This Agreement has been duly authorized, executed and delivered by such Member
and constitutes the valid and legally binding agreement of such Member,
enforceable in accordance with its terms against such Members, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium and other
similar laws relating to creditor’s rights generally, by general equitable
principles and by any implied covenant of good faith and fair dealing. 

Such Member’s interest in the Company has been or will be acquired solely by and
for the account of such Member for investment purposes only and is not being
purchased for subdivision, fractionalization, resale or distribution; such
Member has no contract, undertaking, agreement or arrangement with any person to
sell, transfer or pledge to such person or anyone else such Member’s interest
(or any portion thereof); and such Member has no present plans or intentions to
enter into any such contract, undertaking or arrangement.  

Such Member’s interest in the Company has not and will not be registered under
the Federal Securities Act of 1933, as amended, or the securities laws of any
state, and cannot be sold or transferred without compliance with the
registration provisions of said Securities Act of 1933, as amended, and the
applicable state securities laws, or compliance with exemptions, if any,
available thereunder.  Such Member understands that neither the Company nor the
Manager have any obligation or intention to register the interests under any
Federal or state securities act or law, or to file the reports to make public
the information required by Rule 144 under the Securities Act of 1933, as
amended.

Such Member expressly represents that (a) it has such knowledge and experience
in financial and business matters in general, and in sophisticated real estate
transactions of the type to be made by the Company in particular; (b) it is
capable of evaluating the merits and risks of an investment in the Company;
(c) its financial condition is such that it has no need for liquidity with
respect to its investment in the Company to satisfy any existing or contemplated
undertaking or indebtedness; (D) it is able to bear the economic risk of its
investment in the Company for an indefinite period of time, including the risk
of losing all of such investment, and loss of such investment would not
materially adversely affect it; and (E) it has either secured independent tax
advice with respect to the investment in the Company, upon which it is solely
relying, or it is sufficiently familiar with the income taxation of partnerships
that it has deemed such independent advice unnecessary.

Such Member acknowledges that the Manager has made all documents pertaining to
the transaction available and has allowed it an opportunity to ask questions and
receive answers thereto and to verify and clarify any information contained in
the documents.  Such Member is aware of the provisions of this Agreement
providing for Additional Capital Contributions and dilution of its interest in
the Company.

Such Member has relied solely upon the documents submitted to it and independent
investigations made by it in making the decision to purchase its interest in the
Company.

Such Member expressly acknowledges that (a) no Federal or state agency has
reviewed or passed upon the adequacy or accuracy of the information set forth in
the documents submitted to such Member or made any finding or determination as
to the fairness for investment, or any recommendation or endorsement of an
investment in the Company; (b) there are restrictions on the transferability of
such Member’s interest in the Company; (c) there will be no public market for
the interest, and, accordingly, it may not be possible for such Member to
liquidate its investment in the Company; and (D) any anticipated Federal or
state income tax benefits applicable to such Member’s interest may be lost
through changes in, or adverse interpretations of, existing laws and
regulations.

If the Member is a corporation, partnership or limited liability company, that
its bona fide principal place of business is at the address set forth on the
signature pages hereof and that it was not formed for the purpose of making an
investment in the Company.  If the Member is a trust, the aforesaid
representations shall be made by the trustee. 


General Provisions

Notices.  All notices, offers or other communications required or permitted to
be given pursuant to this Agreement shall be in writing and shall be considered
as properly given:

Upon personal delivery;

On the fifth business day following mailing from within the United States by
first class United States mail, postage prepaid, certified mail; or

On the next business day following delivery via a recognized overnight delivery
service such as Federal Express or DHL, and shall be addressed as follows:

If to Inland, the Manager or the

Inland Executive Committee Members:

Inland Real Estate Corporation

2901 Butterfield Road

Oak Brook, IL  60523

Attn:     Mark Zalatoris

PH:      630-218-8000

Fax:      630-218-7357

 

 

with a copy to:

Levenfeld Pearlstein, LLC

2 North LaSalle Street

Suite 1300

Chicago, IL  60602

Attn:     Marc Joseph, Esq.

PH:      (312) 476-7571

Fax:      (312) 346-8434

 

 

If to NYSTRS or the NYSTRS Executive Committee Members:

New York State Teachers’ Retirement System

10 Corporate Woods Drive

Albany, NY  12211

Attn:     John Virtanen

PH:      (518) 447-2751

Fax:      (518) 447-2766

 

 

with a copy to:

Piper Rudnick LLP

203 North LaSalle Street

Chicago, IL  60601

Attn:     Ross Green, Esq.

PH:      (312) 368-2132

Fax:      (312) 630-5307

 

 

If to Morgan Stanley:

Morgan Stanley Real Estate Advisor, Inc.

440 South LaSalle Street

One Financial Place

Floor 37

Chicago, IL  60605

Attn:     Mark Bratt and Brian Lantz

PH:      (312) 706-4420

Fax:      (312) 706-4699

 

 

with a copy to:

Piper Rudnick LLP

203 North LaSalle Street

Chicago, IL  60601

Attn:     Ross Green, Esq.

PH:      (312) 368-2132

Fax:      (312) 630-5307

 

 

Any Member or Manager may change its address for all future notices, offers or
other communications by giving notice to the Manager and all Members stating its
new address. 

Successors.  This Agreement and all the terms and provisions hereof shall be
binding upon and shall inure to the benefit of all Members and their legal
representatives, heirs, successors and permitted assigns, except as expressly
herein otherwise provided.

Governing Law.  This Agreement shall be construed in conformity with the laws of
the State of Delaware, as applied to agreements whose only parties are residents
of such state and which are to be performed entirely within such state.

Personal Jurisdiction.  Except as otherwise set forth herein, the Company, the
Manager and each Member hereby irrevocably consent to the jurisdiction of the
United States District Court for the District of Delaware for purposes of any
litigation among or between the Company, the Manager and any Member concerning
the Company or this Agreement or any other litigation to which the Company, the
Manager or any Member is a party under the Contribution Agreement or the
Property Agreements.  In any such proceeding, the Company and each Member shall
be deemed to have waived its right to a trial by jury.  The parties hereto
hereby individually agree that they shall not assert any claim that they are not
subject to the jurisdiction of such courts, that the venue is improper, that the
forum is inconvenient or any similar objection, claim or arguments.  Service of
process on any of the parties hereto with regard to any such action may be made
by mailing the process to such person by regular or certified mail to the
address of such person set forth herein or to any subsequent address to which
notices shall be sent.

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be an original, but all of which shall constitute one and the same
instrument.

Pronouns and Headings.  As used herein, all pronouns shall include the
masculine, feminine, neuter, singular and plural thereof wherever the context
and facts require such construction.  The headings, titles and subtitles herein
are inserted for convenience of reference only and are to be ignored in any
construction of the provisions hereof.

Members Not Agents.  Nothing contained herein shall be construed to constitute
any Member the agent of another Member, except as specifically provided herein.

No Third Party Beneficiaries.  Without limiting any of the provisions of this
Agreement, including any obligations of Members to make capital contributions or
to return money or other property to the Company, the provisions of this
Agreement are intended solely to benefit the Company and the parties hereto and,
to the fullest extent permitted by applicable law, shall not be construed as
conferring any benefit upon any creditor of the Company (and no such creditor
shall be a third party beneficiary of this Agreement), and the Members shall
have no duty or obligation to any creditor of the Company to make any
contributions or return any money or other property to the Company.

Entire Understanding.  This Agreement constitutes the entire understanding among
the Members and supersedes any prior understanding and/or written or oral
agreements among them with respect to the Company.

Severability.  If any provision of this Agreement, or the application of such
provision to any person or circumstance, shall be held invalid by a court of
competent jurisdiction, the remainder of this Agreement, or the application of
such provision to persons or circumstances other then those to which it is held
invalid by such court, shall not be affected thereby.

Further Assurances.  Each of the Members shall hereafter execute and deliver
such further instruments and do such further acts and things as may be required
or useful to carry out the intent and purpose of this Agreement and as are not
inconsistent with the terms hereof.  Recognizing that each Member may find it
necessary from time to time to establish to third parties, such as accountants,
banks, mortgagees or the like, the then-current status of performance hereunder,
each Member agrees, upon the written request of another Member (including the
Manager, for and on behalf of the Company), from time to time, to furnish
promptly a written statement of the status of any matter pertaining to this
Agreement or the Company to the best of the knowledge and belief of the Member
making such statements. 

Set-Off Rights.  The Company shall be entitled to set off against any amounts
which may be or become due to a Member from the Company any obligations, fees,
expenses or other amounts which may be payable to the Company by such Member. 

Affiliate.  As used herein, the term “Affiliate” shall mean and include any
Person that directly, or through one or more intermediaries, controls or is
controlled by or is under common control with, a Member; or any person in which
such Member has a direct, or indirect through one or more intermediaries,
controlling interest as a partner, member, manager, principal, shareholder,
beneficiary or otherwise as an owner. 

Prevailing Party.  If any party shall commence any action against the other in
order to enforce any provision of this Agreement or to recover damages as the
result of the breach of any of the provisions of this Agreement, the prevailing
party in such action shall be entitled to recover all reasonable costs
(including reasonable attorney’s fees and paralegal’s fees) incurred in
connection therewith against the party who has breached this Agreement. 
Notwithstanding a settlement or other resolution of any such action without the
issuance of a definitive ruling by a court, including, but not limited to, any
agreement by the parties that such settlement is not an admission of liability
by either party, no such settlement or resolution shall constitute a waiver of
this Section, and each party acknowledges and agrees that it shall be entitled
to petition the court for a determination that it is the prevailing party and
entitled to recovery of its reasonable costs hereunder.

Press Releases.  No press releases shall be issued by any party with respect to
the matters which are the subject of this Agreement without the prior approval
of the other party. 

Offset Right.  The parties agree that the Company may deduct from the amounts
otherwise payable by the Company to any Member (the “Debtor Member”) any and all
amounts which may be payable by the Debtor Member to the other Member pursuant
to a judgment received by the other Member with respect to any matter set forth
in this Agreement; provided, however, if the judgment is not final and
nonappealable and the Debtor Member appeals the judgment, then the Manager shall
cause such amounts to be deposited into an escrow with Chicago Title and Trust
Company or such comparable trust company to be held in a joint order escrow
between the Members pending the resolution of the judgment on appeal.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date above written.

(Signatures begin on next page)


 






MANAGER:

 

 

IN RETAIL MANAGER, L.L.C.

By: INLAND REAL ESTATE CORPORATION

 

By:_/s/ Mark E. Zalatoris_________________

Its:_Executive Vice President______________

 

 

MEMBERS:

 

 

INLAND REAL ESTATE CORPORATION

 

By:_/s/ Mark E. Zalatoris_________________

Its:_Executive Vice President______________

 

 

 

THE NEW YORK STATE TEACHERS’ RETIREMENT SYSTEM

 

By:_/s/ Terri A. Pandolfi________________

Its:_Assistant Real Estate Officer_________

 

By:_/s/ Rosemarie C. Hewig_____________

Its:_Assistant General Counsel___________

 

 

EXECUTIVE COMMITTEE MEMBERS:

 

 

NYSTRS EXECUTIVE COMMITTEE MEMBERS:

 

__/s/ Brian Lantz______________________

Brian Lantz

 

__/s/ Mark Bratt_______________________

Mark Bratt

 

 

INLAND EXECUTIVE COMMITTEE MEMBERS:

 

__/s/ Scott Carr_______________________

Scott Carr

__/s/ Mark E. Zalatoris_________________

Mark Zalatoris

 

 

 


DEFINED TERMS INDEX

Note: further review and cross-checking required

 

 

 

 

 

 

 

 

Term

 

 

 

 

Reference

 

 

Accountants

 

 

 

Section 7.1(c)

 

Acquisition Budget

 

 

 

Section 8.3(b)

 

Acquisition Expenses

 

 

 

Section 5.2(c)

 

Acquisition Period

 

 

 

Section 6.2(a)

 

Act

 

 

 

 

First “Whereas” Clause

 

Additional Capital Contributions

 

 

 

Section 5.2(a)

 

Additional Properties

 

 

 

Section 6.2(a)

 

Additional Property

 

 

 

Section 6.2(a)

 

Additional Property Senior Financing

 

 

Section 6.4(b)

 

Affiliate

 

 

 

Section 16.13

 

Aggrieved Member

 

 

 

Section 8.1(c)

 

Agreed Net Value

 

 

 

 

Section 6.1(a)

 

Agreement

 

 

 

 

Preamble

 

Annual Plan

 

 

 

Section 8.3(a)

 

Assets

 

 

 

 

Section 10.9(a)

 

Buy-Sell Deposit

 

 

 

Section 10.6(b)

 

Buy-Sell Notice

 

 

 

Section 10.6(a)

 

Buy-Sell Option

 

 

 

Section 10.10

 

Buy-Sell Options

 

 

 

Section 10.10

 

Buy-Out Event

 

 

 

Section 10.7(b)

 

Capital Budget

 

 

 

Section 8.3(a)

 

Calendar Year

 

 

 

Section 7.1(c)

 

Capital Call

 

 

 

 

Section 5.2(g)

 

Capital Contributions

 

 

 

Section 5.2(a)

 

Cap Rate

 

 

 

Section 10.13

 

Catch-Up Balance

 

 

 

Section 5.2(h)(i)

 

Certificate

 

 

 

 

Section 1.2

 

 

Change of Control

 

 

 

Section 10.2(a)

 

Code

 

 

Section 6.5

 

Committee Approval Period

 

 

Section 6.2(c)

 

Company

 

 

 

 

First “Whereas” Clause

 

Company Loan

 

 

 

Section 5.3(c)

 

Company Loan Yield

 

 

 

Section 5.3(c)

 

Company Value

 

 

 

Section 10.6(a)

 

Confidential Information

 

 

 

Section 13.6(b)

 

Contribution Agreement

 

 

 

Section 6.1(a)

 

Conversion Election

 

 

 

Section 5.3(e)

 

Default Contribution

 

 

 

Section 5.3(a)(x)

 

Default Rate

 

 

 

Section 5.3(c)

 

Defaulted Member

 

 

 

Section 10.6(b)

 

Defaulting Member

 

 

 

Section 5.3(a)

 

Deficiency Amount

 

 

 

Section 5.3(a)(x)

 

Deficit Contributions

 

 

 

Section 5.2(i)

 

Dilution Fraction

 

 

 

Section 5.3(b)

 

Disapproved Elements

 

 

 

Section 8.3(d)

 

Dissolution Notice

 

 

 

Section 10.9(a)

 

Due Date

 

 

 

 

Section 5.3(d)

 

ERISA

 

 

 

 

Section 10.2(c)(iii)

 

Escrow Agent

 

 

 

Section 10.5(b), 10.6(b)

 

Evaluation Materials

 

 

 

Section 6.2(b)

 

Exchange Act

 

 

 

Section 10.2(a)

 

Executive Committee

 

 

 

Section 9.3(a)

 

Existing Indebtedness

 

 

 

 

Section 6.4(a)

 

Expenses

 

 

 

 

Section 7.4(a)

 

Financings

 

 

 

 

Section 6.4(c)(i)

 

Fines

 

 

 

 

Section 8.7(j)

 

GAAP

 

 

 

 

Section 7.1(a)

 

Guarantor

 

 

 

 

Section 7.6

 

Identified Assets

 

 

 

Section 10.9(b)

 

IL EPA

 

 

 

Section 6.6(a)

 

 

IN Retail Fund, L.L.C.

 

 

 

Article 2

 

 

Incentive Distribution

 

 

 

Section 7.4(d)(i)

 

Incentive Distribution Percentage

 

Section 7.4(d)(i)

 

incentive management agreement

 

 

Section 13.5(a)

 

Indemnified Party

 

 

 

Section 8.7(a)

 

Indemnitor

 

 

 

 

Section 8.7(b)

 

Initial Annual Plan

 

 

 

Section 8.3(a)

 

Initial Capital Contributions

 

 

Section 5.1(a)

 

Initial Properties

 

 

 

Section 6.1(a)

 

Initial Property Senior Financing

 

 

Section 6.4(a)

 

Inland

 

 

 

 

Preamble

 

Inland Executive Committee Member

 

Section 9.3(c)

 

Inland Executive Committee Members

 

Section 9.3(c)

 

Interest

 

 

 

 

Section 10.2(a)

 

In-Kind Distribution

 

 

 

 

Section 10.13

 

Initiating Member

 

 

 

Section 10.6(a)

 

Investment Area

 

 

 

Article 3

 

 

Investment Guidelines

 

 

 

Article 3

 

 

Investment Period

 

 

 

Section 10.5(a)

 

IRR

 

 

 

 

Section 7.4(d)(i)

 

Leasing Agreement

 

 

 

Section 8.2(d)

 

Leasing Guidelines

 

 

 

Section 8.3(a)

 

Liquidating Trustee

 

 

 

Section 12.2

 

Major Capital Event

 

 

 

Section 7.4(a)

 

Major Decision

 

 

Section 8.2(c)

 

Management Agreement

 

 

Section 8.2(d)

 

Manager

 

 

 

 

Preamble

 

Manager

 

 

 

 

Section 8.1(a)

 

Member

 

 

 

 

Preamble

 

Member Loan

 

 

 

Section 5.3(d)

 

Members

 

 

 

 

Preamble

 

Metropolitan Statistical Areas

 

 

 

Article 3

 

Morgan Stanley

 

 

 

Preamble

 

Net Extraordinary Cash Flow

 

 

Section 7.4(a)

 

Net FMV

 

 

 

Section 10.13

 

Net Operating Income

 

 

 

Section 10.13

 

Net Ordinary Cash Flow

 

 

 

Section 7.4(a)

 

NFR Letters

 

 

 

 

Section 6.6(a)

 

 

NIC Funds

 

 

 

 

Section 5.1(d)

 

 

Non-Affiliated Member

 

 

 

Section 13.2

 

Non-Defaulting Member

 

 

 

Section 5.3(a)

 

Nondiscretionary Items

 

 

 

Section 8.3(e)

 

NYSTRS

 

 

 

 

Preamble

 

NYSTRS

 

 

 

 

Section 13.4(a)

 

NYSTRS Executive Committee Member

 

Section 9.3(c)

 

NYSTRS Executive Committee Members

 

Section 9.3(c)

 

NYSTRS Response Notice

 

 

 

Section 10.9(b)

 

NYSTRS Special Distribution

 

 

 

Section 10.13

 

Offer Notice

 

 

 

Section 10.5(a)

 

Offer Prices

 

 

 

Section 10.9(d)

 

Offered Interest

 

 

 

Section 10.5(a)

 

Operating Budget

 

 

 

Section 8.3(a)

 

Option

 

 

 

 

Section 10.5(b)

 

Other Enterprises

 

 

 

Section 8.7(j)

 

Other Member

 

 

 

Section 10.5(a)

 

Person

 

 

 

 

Preamble

 

Preliminary Member Approval Period

 

 

Section 6.2(d)

 

Prohibited Transferee

 

 

 

 

Section 10.5(a)

 

 

Properties

 

 

 

 

Article 3

 

 

Property

 

 

 

 

Article 3

 

 

Property Agreements

 

 

 

 

Section 8.2(d)

 

 

Property Manager

 

 

 

Section 8.2(d)

 

Property Value

 

 

 

Section 10.6(a)

 

Proposed Annual Plan

 

 

 

Section 8.3(a)

 

Protective Expenditures

 

 

 

Section 5.2(e)

 

Ratios

 

 

 

 

Section 8.4(c)

 

Receipts

 

 

 

 

Section 7.4(a)

 

Refinancing

 

 

 

 

Section 6.4(b)

 

Refinancing Shortfall

 

 

 

Section 5.2(d)

 

REIT

 

 

 

Section 6.5

 

REITs

 

 

 

Section 13.5(a)

 

REIT Requirements

 

 

 

Section 6.5

 

Remaining Assets

 

 

 

Section 10.9(b)

 

Remedy Provisions

 

 

 

Section 5.3(i)

 

Rent

 

 

 

Section 6.7

 

Replacement Notice

 

 

 

Section 8.1(c)

 

Reserves

 

 

 

 

Section 7.4(a)

 

Responding Member

 

 

 

Section 10.6(a)

 

Response Notice

 

 

 

Section 10.5(b)

 

Response Notice

 

 

 

Section 10.6(b)

 

Restriction Period

 

 

 

Section 13.4(a)

 

Section 5.2 Amount

 

 

 

Section 5.2(g)

 

Secured Lender

 

 

 

Section 7.4(a)

 

Selling Member

 

 

 

Section 10.5(a)

 

Selling Properties

 

 

 

Section 10.6(a)

 

Service

 

 

 

 

Section 8.8

 

 

State

 

 

 

 

First “Whereas” Clause

 

Stated Price

 

 

 

Section 10.9(a)

 

Statements

 

 

 

 

Section 7.1(b)

 

Stock

 

 

 

 

Section 10.8

 

Subsidiary

 

 

 

 

Article 3

 

 

Termination Date

 

 

 

Section 4.5(c)

 

Third Party Buyer

 

 

 

Section 10.9(b)

 

TMP

 

 

 

 

Section 8.8

 

 

Transfer

 

 

 

 

Section 10.2(a)

 

Transfer Affiliate

 

 

 

Section 10.2(a)

 

Unreturned Capital

 

 

 

Section 7.4(a)

 

 

 

 

 

 

 

 

 

 

 

 

 